                Case 18-19121-RBR                Doc 405        Filed 12/20/18          Page 1 of 75



                               81,7('67$7(6%$1.5837&<&2857
                                6287+(51',675,&72))/25,'$
                                  )257/$8'(5'$/(',9,6,21
                                       ZZZIOVEXVFRXUWVJRY


,QUH                                                        &KDSWHU
                                                              
*/2%$/&$3,7$///&et al.                                &DVH1R5%5
                                                              
             'HEWRUV                                        -RLQWO\$GPLQLVWHUHG 



  '(%7256¶027,21)25(175<2)$125'(5$33529,1* , 6(77/(0(17
  $1'5(/($6($*5((0(17$1' ,, 7+('(%7256¶5(/($6(,1)$9252)
        1$7,21$/7(&+0$5.,1&$1'81,),('$1$/<7,&6//&
                *5$17(',1&211(&7,217+(5(:,7+

         7KH DERYHFDSWLRQHG GHEWRUV DQG GHEWRUVLQSRVVHVVLRQ FROOHFWLYHO\ WKH ³'HEWRUV´ 

KHUHE\VXEPLWWKLVPRWLRQ WKH³0RWLRQ´ SXUVXDQWWRVHFWLRQV D DQG D RIWLWOHRI

WKH8QLWHG6WDWHV&RGH86&et seq. WKH³%DQNUXSWF\&RGH´ 5XOH D RIWKH

)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUH WKH³%DQNUXSWF\5XOHV´ DQG5XOH $ RIWKH

/RFDO 5XOHV RI WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI )ORULGD WKH

³/RFDO 5XOHV´  IRU HQWU\ RI DQ RUGHU VXEVWDQWLDOO\ LQ WKH IRUP DWWDFKHG KHUHWR DV ([KLELW $

DSSURYLQJ L  WKH 6HWWOHPHQW DQG 5HOHDVH $JUHHPHQW D FRS\ RI ZKLFK LV DWWDFKHG KHUHWR DV

([KLELW % WKH ³6HWWOHPHQW $JUHHPHQW´  GDWHG DV RI 'HFHPEHU   WKH ³([HFXWLRQ

'DWH´  E\ DQG DPRQJ 1DWLRQDO 7HFKPDUN ,QF ³7HFKPDUN´  8QLILHG $QDO\WLFV //&

 ³8QLILHG´DQGWRJHWKHUZLWK7HFKPDUNWKH³&RPSDQLHV´ DQG-RQ$6DOH(VTVROHO\LQKLV

FDSDFLW\ DV WKH FRXUWDSSRLQWHG UHFHLYHU WKH ³5HFHLYHU´  RYHU *DQDGRU (QWHUSULVHV //& D

)ORULGDOLPLWHGOLDELOLW\FRPSDQ\WKDWLVDQRQ'HEWRUDIILOLDWHRIWKH'HEWRUV ³*DQDGRU´ DQG



   7KH'HEWRUVLQWKHVH&KDSWHU&DVHVDORQJZLWKWKHEXVLQHVVDGGUHVVHVDQGWKHODVWIRXU  GLJLWVRIHDFK
       'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQQXPEHULIDSSOLFDEOHDUH*OREDO&DSLWDO//&(+DOODQGDOH%HDFK
       %OYG 6XLWH  +DOODQGDOH %HDFK )/    DQG  :HVW &DSLWDO //&  ( +DOODQGDOH %HDFK
       %OYG6XLWH+DOODQGDOH%HDFK)/  
               Case 18-19121-RBR         Doc 405       Filed 12/20/18   Page 2 of 75



LL WKHUHOHDVHE\WKH'HEWRUVLQIDYRURIWKH&RPSDQLHVDVPRUHIXOO\VHWIRUWKLQ([KLELW'RI

WKH6HWWOHPHQW$JUHHPHQW WKH³5HOHDVH´ ,QVXSSRUWRIWKLV0RWLRQWKH'HEWRUVUHVSHFWIXOO\

VWDWHDVIROORZV

                          -XULVGLFWLRQ9HQXHDQG6WDWXWRU\3UHGLFDWHV

             7KH%DQNUXSWF\&RXUWKDVMXULVGLFWLRQRYHUWKLV0RWLRQSXUVXDQWWR86&

DQG7KLVLVDFRUHSURFHHGLQJZLWKLQWKHPHDQLQJRI86& E  

             9HQXHLVSURSHUEHIRUHWKLV%DQNUXSWF\&RXUWSXUVXDQWWR86&DQG



             7KHVWDWXWRU\DQGOHJDOSUHGLFDWHIRUWKHUHOLHIUHTXHVWHGKHUHLQDUHVHFWLRQV D 

DQG D RIWKH%DQNUXSWF\&RGH%DQNUXSWF\5XOH D DQG/RFDO5XOH $ 

                                         6WDWXVRIWKH&DVH

             2Q-XO\ WKH³3HWLWLRQ'DWH´ WKH'HEWRUVFRPPHQFHGWKHVHFKDSWHU

FDVHV WKH³&KDSWHU&DVHV´ E\ILOLQJYROXQWDU\SHWLWLRQVIRUUHOLHIXQGHUFKDSWHURIWKH

%DQNUXSWF\&RGHLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI)ORULGD WKH

³%DQNUXSWF\&RXUW´ 

             7KH'HEWRUVDUHRSHUDWLQJWKHLUEXVLQHVVDQGPDQDJLQJWKHLUDIIDLUVDVGHEWRUVLQ

SRVVHVVLRQSXUVXDQWWRVHFWLRQV D DQGRIWKH%DQNUXSWF\&RGH

             1RUHTXHVWKDVEHHQPDGHIRUWKHDSSRLQWPHQWRIDWUXVWHHRUH[DPLQHUSXUVXDQW

WRVHFWLRQRIWKH%DQNUXSWF\&RGH

             2Q 6HSWHPEHU   WKH 2IILFH RI WKH 8QLWHG 6WDWHV 7UXVWHH WKH ³86

7UXVWHH´ DSSRLQWHGDQRIILFLDOFRPPLWWHHRIXQVHFXUHGFUHGLWRUV>(&)1R@

             $GHWDLOHGIDFWXDOEDFNJURXQGRIWKH'HEWRUV¶EXVLQHVVDQGRSHUDWLRQVDVZHOODV

WKHHYHQWVSUHFLSLWDWLQJWKHFRPPHQFHPHQWRIWKHVH&KDSWHU&DVHVLVVHWIRUWKLQWKH'HEWRUV¶

&KDSWHU&DVH0DQDJHPHQW6XPPDU\ WKH³&DVH0DQDJHPHQW6XPPDU\´ >(&)1R@


                                                  
               Case 18-19121-RBR           Doc 405       Filed 12/20/18      Page 3 of 75



                                            6(&3URFHHGLQJ

             $V GLVFXVVHG LQ WKH &DVH 0DQDJHPHQW 6XPPDU\ SULRU WR WKH ILOLQJ RI WKHVH

&KDSWHU  &DVHV WKH 6HFXULWLHV DQG ([FKDQJH &RPPLVVLRQ WKH ³6(&´  0LDPL 5HJLRQ

RSHQHG DQ LQYHVWLJDWLRQ LQWR WKH 'HEWRUV¶ DFWLYLWLHV UHODWHG WR DOOHJHG SRVVLEOH VHFXULWLHV ODZ

YLRODWLRQV

            2Q $XJXVW   WKH 6(& FRPPHQFHG DQ DFWLRQ DJDLQVW DPRQJ RWKHUV WKH

'HEWRUV DQG *DQDGRU LQ WKH 'LVWULFW &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI )ORULGD WKH ³'LVWULFW

&RXUW´ &DVH1RFY%%%/2209$//( WKH³6(&3URFHHGLQJ´ 

            2QWKHVDPHGDWHWKH'LVWULFW&RXUWHQWHUHGDQRUGHU WKH³5HFHLYHUVKLS2UGHU´ 

DSSRLQWLQJ WKH 5HFHLYHU WR DPRQJ RWKHU WKLQJV PDUVKDO DQG VDIHJXDUG WKH DVVHWV RI DQG

DGPLQLVWHUDQGPDQDJHWKHEXVLQHVVDIIDLUVIXQGVDVVHWVFDXVHVLQDFWLRQDQGDQ\RWKHUSURSHUW\

RIFHUWDLQRIWKHQRQ'HEWRUGHIHQGDQWVLQFOXGLQJ*DQDGRU>&DVH1R(&)1R@

            3XUVXDQWWRWKH5HFHLYHUVKLS2UGHUWKH5HFHLYHULVDXWKRUL]HGWRLQVWLWXWHDFWLRQV

DQG OHJDO SURFHHGLQJV DJDLQVW SDUWLHV WKDW PD\ KDYH ³ZURQJIXOO\ LOOHJDOO\ RU RWKHUZLVH

LPSURSHUO\ PLVDSSURSULDWHG RU WUDQVIHUUHG PRQH\ RU RWKHU SURFHHGV GLUHFWO\ RU LQGLUHFWO\

WUDFHDEOHIURPLQYHVWRUVLQ´WKH'HEWRUVDQGRU*DQDGRUSee 5HFHLYHUVKLS2UGHU၁

            7KH5HFHLYHUKDVDOOHJHGWKDWDPRQJRWKHUWKLQJVWKH&RPSDQLHVRZH*DQDGRU

FHUWDLQ PRQLHV WKDW PD\ KDYH EHHQ LPSURSHUO\ PLVDSSURSULDWHG RU WUDQVIHUUHG DQG ZKLFK DUH

GLUHFWO\RULQGLUHFWO\WUDFHDEOHIURPLQYHVWRUVLQWKH'HEWRUVDQGRU*DQDGRU7KH&RPSDQLHV

KDYHGHQLHGWKHVHDOOHJDWLRQV7RWKHH[WHQW'HEWRU*OREDO&DSLWDO//& ³*&´ DOOHJHVWKH

&RPSDQLHVRZH*&WKHVDPHPRQLHVZKLFKWKH5HFHLYHUDOOHJHGZHUHRZHGE\WKH&RPSDQLHV

WR*DQDGRUWKH&RPSDQLHVZRXOGGHQ\VXFKDOOHJDWLRQV




                                                    
               Case 18-19121-RBR            Doc 405       Filed 12/20/18      Page 4 of 75



            7RUHVROYHDQGVHWWOHDOOFODLPVDQGGLVSXWHVDULVLQJRXWRIRUUHODWLQJWRWKH6(&

3URFHHGLQJ LQFOXGLQJ EXW QRW OLPLWHG WR WKH DOOHJDWLRQV VHW IRUWK LQ SDUDJUDSK  DERYH WKH

&RPSDQLHV DQG WKH 5HFHLYHU LQ KLV FDSDFLW\ DV UHFHLYHU RYHU *DQDGRU HQWHUHG LQWR WKH

6HWWOHPHQW$JUHHPHQW

            $V WKH ODUJHVW DQG SRVVLEO\ RQO\ JHQHUDO FUHGLWRU RI WKH 5HFHLYHU¶V HVWDWHV

LQFOXGLQJ *DQDGRU¶V UHFHLYHUVKLS HVWDWH WKH 'HEWRUV DQG WKHLU LQYHVWRUV DUH WKH LQGLUHFW DQG

XOWLPDWH EHQHILFLDU\ RI WKH 6HWWOHPHQW $JUHHPHQW  7KH 'HEWRUV DUH DOVR KROGHUV RI SRWHQWLDO

FODLPV DJDLQVW WKH &RPSDQLHV DQG UHODWHG SDUWLHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ SRWHQWLDOO\ IRU

DYRLGDQFHDQGUHFRYHU\DVVXEVHTXHQWWUDQVIHUHHVRIIXQGVRIWKH'HEWRUV¶HVWDWHV$OWKRXJKWKH

'HEWRUV QHLWKHU DUH SDUW\ WR WKH 6HWWOHPHQW $JUHHPHQW QRU SDUWLFLSDWHG LQ LWV QHJRWLDWLRQ WKH

'HEWRUVDQGWKHLUSURIHVVLRQDOVHQJDJHGLQQXPHURXVDQGOHQJWK\GLVFXVVLRQVZLWKWKH5HFHLYHU

DQGKLVSURIHVVLRQDOVVRDVWREHIXOO\DSSULVHGRIPDWWHUVUHODWLQJWRWKH6HWWOHPHQW$JUHHPHQW

ZLWKRXWGXSOLFDWLQJHIIRUWVWRLQYHVWLJDWHDQGSXUVXHFODLPVUHODWHGWR*DQDGRU

            %DVHG RQ WKH GLVFXVVLRQV ZLWK WKH 5HFHLYHU DQG KLV SURIHVVLRQDOV WKH 'HEWRUV

GHWHUPLQHGLQWKHLUEXVLQHVVMXGJPHQWWKDWWKH6HWWOHPHQW3D\PHQW DVGHILQHGEHORZ SURYLGHG

FRQVLGHUDWLRQ IRU WKH 'HEWRUV¶ DQG5HFHLYHU¶V HVWDWHV SRWHQWLDO FODLPV UHODWLQJ WR *DQDGRU ZHOO

DERYHWKHORZHVWSRLQWRIUHDVRQDEOHQHVV,QDGGLWLRQWKH'HEWRUVGHWHUPLQHGWKDWJUDQWLQJWKH

5HOHDVHLQDFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQVRIWKH6HWWOHPHQW$JUHHPHQWVRDVWRVHFXUH

WKH6HWWOHPHQW3D\PHQW DVGHILQHGEHORZ IRUWKHXOWLPDWHEHQHILWRIWKH'HEWRUV¶HVWDWHVZDVLQ

WKHLUEHVWLQWHUHVWVDQGWKDWRIWKH'HEWRUV¶LQYHVWRUV




                                                     
                Case 18-19121-RBR               Doc 405        Filed 12/20/18        Page 5 of 75



                             5HOHYDQW7HUPVRIWKH6HWWOHPHQW$JUHHPHQW

              6XEMHFWWRDSSURYDORIWKH6HWWOHPHQW$JUHHPHQWE\ERWKWKH'LVWULFW &RXUW DQG

WKH%DQNUXSWF\&RXUWWKH&RPSDQLHVDJUHHWRSD\WRWKH5HFHLYHUWKHWRWDOVXPRIIRXUPLOOLRQ

86GROODUV 86'  WKH³6HWWOHPHQW3D\PHQW´ DVIROORZV

             D :LWKLQWZHQW\IRXU  KRXUVRIWKH([HFXWLRQ'DWHWKH&RPSDQLHVDUHWRSD\DQ
                 LQLWLDO GHSRVLW RI ILYH KXQGUHG WKRXVDQG 86 GROODUV 86'   WKH
                 ³'HSRVLW´ WRWKH5HFHLYHU7KH'HSRVLWLVWREHKHOGLQHVFURZLQDWUXVWDFFRXQW
                 DWWKH5HFHLYHU¶VODZILUP
                         7KH 'HSRVLW LV WR EH UHWXUQHG WR WKH &RPSDQLHV DW WKH &RPSDQLHV¶
                            RSWLRQLIDQ\RIWKHIROORZLQJRFFXUV
                                  L DPRWLRQIRUWKHDSSURYDORIWKH6HWWOHPHQW$JUHHPHQWKDVQRW
                                        EHHQ ILOHG LQ HDFK RI WKH 'LVWULFW &RXUW DQG WKH %DQNUXSWF\
                                        &RXUWZLWKLQWHQ  EXVLQHVVGD\VRIWKH([HFXWLRQ'DWH
                                  LL HLWKHU WKH 'LVWULFW &RXUW RU WKH %DQNUXSWF\ &RXUW GHQLHV WKH
                                        UHVSHFWLYH PRWLRQ IRU WKH DSSURYDO RI WKH 6HWWOHPHQW
                                        $JUHHPHQWRU
                                  LLL WKH(IIHFWLYH'DWHKDVQRWRFFXUUHGDVRI-DQXDU\
                 
             E ,Q WKH HYHQW ERWK WKH 'LVWULFW &RXUW DQG WKH %DQNUXSWF\ &RXUW DSSURYH WKH
                 6HWWOHPHQW $JUHHPHQW RQ WKH GDWH RQ ZKLFK ERWK DSSURYDO RUGHUV DUH ILQDO DQG
                 QRQDSSHDODEOH WKH³(IIHFWLYH'DWH´ WKH'HSRVLWFDQEHUHOHDVHGIURPHVFURZ
                 WRWKH5HFHLYHUDQGXSRQUHOHDVHZLOOEHQRQUHIXQGDEOH
         
             F :LWKLQ WZHQW\IRXU   KRXUV RI WKH (IIHFWLYH 'DWH WKH &RPSDQLHV DUH WR SD\
                 WZRKXQGUHGILIW\WKRXVDQG86GROODUV 86' WRWKH5HFHLYHU
         
             G :LWK UHVSHFW WR WKH UHPDLQLQJ WKUHH PLOOLRQ WZRKXQGUHG ILIW\ WKRXVDQG 86
                 GROODUV 86'   RI WKH 6HWWOHPHQW 3D\PHQW RQ WKH ILUVW GD\ RI WKH
                 PRQWKLPPHGLDWHO\DIWHUWKH(IIHFWLYH'DWH WKH³)LUVW3D\PHQW'DWH´ DQGRQ
                 WKH ILUVW GD\ RI WKH PRQWK IRU HDFK RI WKH WZHOYH   PRQWKV WKHUHDIWHU WKH
                 &RPSDQLHV DUH WR SD\ WR WKH 5HFHLYHU LQWHUHVWRQO\ SD\PHQWV DW VHYHQ DQG RQH
                 KDOISHUFHQW  SHUDQQXP2WKHUWKDQWKHLQWHUHVWSD\PHQWGXHRQWKH)LUVW
                 3D\PHQW 'DWH ZKLFK VKDOO EH SURUDWHG IRU WKH QXPEHU RI GD\V EHWZHHQ WKH
                 (IIHFWLYH 'DWH DQG WKH )LUVW 3D\PHQW 'DWH HDFK RI WKH WZHOYH   PRQWKO\
                 LQWHUHVW SD\PHQWV VKDOO EH LQ WKH VXP RI WZHQW\ WKRXVDQG WKUHHKXQGUHG WZHOYH
                 86GROODUVDQGWKV 86' 
                 
             H 2QWKHWKUHHKXQGUHGVL[W\ILIWKGD\DIWHUWKHILUVWGD\RIWKHPRQWKLPPHGLDWHO\
                 IROORZLQJ WKH )LUVW 3D\PHQW 'DWH VXFK GDWH EHLQJ WKH ³0DWXULW\ 'DWH´  WKH



  7KHGHVFULSWLRQRIFHUWDLQWHUPVRIWKH6HWWOHPHQW$JUHHPHQWLQFOXGHGLQWKLVVHFWLRQLVLQWHQGHGWREHDVXPPDU\
RIVXFKWHUPVLVQRWFRPSOHWHDQGLVTXDOLILHGLQLWVHQWLUHW\E\UHIHUHQFHWRWKHDFWXDOWHUPVDQGFRQGLWLRQVRIWKH
6HWWOHPHQW$JUHHPHQWDFRS\RIZKLFKLVDWWDFKHGKHUHWRDV([KLELW%


                                                          
               Case 18-19121-RBR           Doc 405       Filed 12/20/18      Page 6 of 75



                &RPSDQLHVDUHWRSD\WRWKH5HFHLYHUWKHDPRXQWRIWKH6HWWOHPHQW3D\PHQWWKDW
                UHPDLQVRXWVWDQGLQJLIDQ\
        
            7KH &RPSDQLHV PD\ SUHSD\ WKH RXWVWDQGLQJ EDODQFH RI WKH 6HWWOHPHQW 3D\PHQW

SOXVDQ\DFFUXHGLQWHUHVWLQZKROHDWDQ\WLPHSULRUWRWKH0DWXULW\'DWHZLWKRXWSHQDOW\

            $V VHFXULW\ IRU WKH &RPSDQLHV¶ REOLJDWLRQ WR SD\ WKH 6HWWOHPHQW 3D\PHQW WKH

&RPSDQLHVDUHWRJUDQWWKH5HFHLYHUDFRQWLQXLQJILUVWSULRULW\SHUIHFWHGVHFXULW\LQWHUHVWLQDQG

WRSURSHUW\RIHDFK&RPSDQ\RZQHGDVRIWKH(IIHFWLYH'DWHRUDFTXLUHGWKHUHDIWHULQFOXGLQJ

EXWQRWOLPLWHGWRDOODFFRXQWVFKDWWHOSDSHUFRQWUDFWVFRQWUDFWULJKWVDFFRXQWVUHFHLYDEOHWD[

UHIXQGVQRWHVUHFHLYDEOHGRFXPHQWVFKRVHVLQDFWLRQDQGJHQHUDOLQWDQJLEOHVDOODFFRXQWVLQWKH

QDPHRIHLWKHU&RPSDQ\RULQZKLFKHLWKHU&RPSDQ\KDVDQ\ULJKWWLWOHRULQWHUHVWDOOLQYHQWRU\

DQGHTXLSPHQWRIHYHU\W\SHRUGHVFULSWLRQZKHUHYHUORFDWHGRZQHGE\DQGDVVRFLDWHGZLWKWKH

EXVLQHVVRIHLWKHU&RPSDQ\DOOGRFXPHQWVRIWLWOHDQGDOORWKHULQWDQJLEOHSURSHUW\VHFXULWLHV

SURFHHGV DQG SURGXFWV RI DQ\ RI WKH IRUHJRLQJ SURSHUW\ NQRZKRZ LQIRUPDWLRQ SHUPLWV

LQWHOOHFWXDOSURSHUW\JRRGZLOODSSURYDOVDQGUHODWHGERRNVDQGUHFRUGV

            )URPDQGDIWHUWKH(IIHFWLYH'DWHWKH&RPSDQLHVDUHWRJUDQWEURDGUHOHDVHVLQ

IDYRURI*DQDGRUWKH5HFHLYHUDQG*&IURPDOOOLDELOLWLHVDULVLQJIURPRUUHODWHGWRDQ\DQGDOO

FODLPVGHPDQGVFDXVHVRIDFWLRQDQGGDPDJHVWKH&RPSDQLHVHYHUKDGFXUUHQWO\KDYHRUFRXOG

KDYHLQWKHIXWXUHDJDLQVW*DQDGRUWKH5HFHLYHURU*&UHODWHGWRRUDULVLQJIURPWKH6HWWOHPHQW

$JUHHPHQWRUFROODWHUDOVHFXULQJWKH&RPSDQLHV¶REOLJDWLRQVWKHUHXQGHUWKH6(&3URFHHGLQJRU

DFWLRQV RU RPLVVLRQV RI WKH 5HFHLYHU DV WKH UHFHLYHU RYHU WKH QRQ'HEWRU DIILOLDWHV LQFOXGLQJ

*DQDGRU

            6XEMHFW WR WKH SD\PHQW LQ IXOO RI WKH 6HWWOHPHQW $JUHHPHQW E\ WKH &RPSDQLHV

LQFOXGLQJDQ\RXWVWDQGLQJLQWHUHVWDVFRQILUPHGLQZULWLQJE\WKH5HFHLYHU D WKH5HFHLYHURQ

EHKDOIRI*DQDGRULVWRJUDQWEURDGUHOHDVHVLQIDYRURIWKH&RPSDQLHVIURPDOOOLDELOLWLHVDULVLQJ



                                                    
               Case 18-19121-RBR          Doc 405        Filed 12/20/18     Page 7 of 75



IURPRUUHODWHGWRDQ\DQGDOOFODLPVGHPDQGVFDXVHVRIDFWLRQDQGGDPDJHVWKH5HFHLYHUHYHU

KDGFXUUHQWO\KDVRUFRXOGKDYHLQWKHIXWXUHDJDLQVWWKH&RPSDQLHVUHODWHGWRRUDULVLQJIURPWKH

6HWWOHPHQW $JUHHPHQW RU FROODWHUDO VHFXULQJ WKH &RPSDQLHV¶ REOLJDWLRQV WKHUHXQGHU WKH 6(&

3URFHHGLQJ RU WKH &KDSWHU  &DVHV DQG E  DV PRUH IXOO\ VHW IRUWK LQ ([KLELW ' RI WKH

6HWWOHPHQW$JUHHPHQW L WKH'HEWRUVDUHWRJUDQWEURDGUHOHDVHVLQIDYRURIWKH&RPSDQLHVDQG

FHUWDLQSHUVRQVDQGHQWLWLHVVHWIRUWKLQ6FKHGXOH$RI([KLELW'RIWKH6HWWOHPHQW$JUHHPHQW

IURPDOOOLDELOLWLHVDULVLQJIURPRUUHODWHGWRDQ\DQGDOOFODLPVGHPDQGVFDXVHVRIDFWLRQDQG

GDPDJHVWKH'HEWRUVHYHUKDGFXUUHQWO\KDYHRUFRXOGKDYHLQWKHIXWXUHDJDLQVWWKH&RPSDQLHV

UHODWHG WR RU DULVLQJ IURP WKH 6HWWOHPHQW $JUHHPHQW RU FROODWHUDO VHFXULQJ WKH &RPSDQLHV¶

REOLJDWLRQVWKHUHXQGHUWKH6(&3URFHHGLQJRUWKH&KDSWHU&DVHVDQG LL WKH'HEWRUVDUHWR

JUDQWOLPLWHGUHOHDVHVLQIDYRURI.HQ+DFKLNLDQ,Y\&RQVXOWLQJ*URXSDQG)R[6ZLEHO/HYLQ 

&DUUROO//3DQGDOORILWVDWWRUQH\VDQGHPSOR\HHV

                                           5HOLHI5HTXHVWHG
            %\ WKLV 0RWLRQ WKH 'HEWRUV VHHN HQWU\ RI DQ RUGHU VXEVWDQWLDOO\ LQ WKH IRUP

DWWDFKHGKHUHWRDV([KLELW$DSSURYLQJ L WKH6HWWOHPHQW$JUHHPHQWDQG LL WKH5HOHDVHE\WKH

'HEWRUV WR EH JUDQWHG LQ IDYRU RI HDFK RI 7HFKPDUN DQG 8QLILHG DQG WKH RWKHU SHUVRQV DQG

HQWLWLHVDVPRUHIXOO\VHWIRUWKLQ([KLELW'RIWKH6HWWOHPHQW$JUHHPHQWLQDFFRUGDQFHZLWK

WKHSURYLVLRQVRIWKH6HWWOHPHQW$JUHHPHQW

                                     %DVLVIRU5HOLHI5HTXHVWHG

            %DQNUXSWF\ 5XOH  D  SURYLGHV LQ UHOHYDQW SDUW WKDW ³>R@Q PRWLRQ E\ WKH

WUXVWHHDQGDIWHUQRWLFHDQGDKHDULQJWKHFRXUWPD\DSSURYHDFRPSURPLVHRUVHWWOHPHQW´)HG




                                                    
                 Case 18-19121-RBR                  Doc 405         Filed 12/20/18          Page 8 of 75



5%DQNU3 D 6HFWLRQ D RIWKH%DQNUXSWF\&RGHJUDQWVDGHEWRULQSRVVHVVLRQWKH

ULJKWVDQGSRZHUVDIIRUGHGWRDWUXVWHHVHUYLQJLQDFKDSWHUFDVHSee 86& D 

               :KHQ FRQVLGHULQJ ZKHWKHU WR DSSURYH D FRPSURPLVH RU VHWWOHPHQW XQGHU 5XOH

 D EDQNUXSWF\ FRXUW PXVW GHWHUPLQH LI WKH SURSRVHG FRPSURPLVH RU VHWWOHPHQW LV IDLU

HTXLWDEOHUHDVRQDEOHDQGLQWKHEHVWLQWHUHVWVRIWKHGHEWRU¶VHVWDWHSee Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson86  In re Se.

Banking Corp.%5 %DQNU6')OD  KROGLQJDEDQNUXSWF\FRXUWFRQVLGHUV

ZKHWKHUDVHWWOHPHQWLV³IDLUDQGHTXLWDEOH´ $EDQNUXSWF\FRXUWLVQRWUHTXLUHGWRGHFLGHWKH

PHULWV RI FODLPV EXW LV WR DVVHVV WKH SUREDELOLW\ RI VXFFHHGLQJ RQ WKRVH FODLPV  See In re

Vazquez%5 %DQNU6')OD 

               $SSURYDO RI D VHWWOHPHQW LQ D EDQNUXSWF\ SURFHHGLQJ LV ZLWKLQ WKH VRXQG

GLVFUHWLRQ RI WKH FRXUW DQG ZLOO QRW EH GLVWXUEHG RU PRGLILHG RQ DSSHDO XQOHVV DSSURYDO RU

GLVDSSURYDOLVDQDEXVHRIGLVFUHWLRQSee In re Chira%5Q 6')OD 

 FLWLQJIn re Air Safety Intern., L.C.%5 6')OD In re Arrow Air, Inc.

%5 %DQNU6')OD 7KHWHVWLVZKHWKHUWKHSURSRVHGVHWWOHPHQW³IDOO>V@

EHORZWKHORZHVWSRLQWLQWKHUDQJHRIUHDVRQDEOHQHVV´ Martin v. Pahiakos (In re Martin)

)G WK&LU In re Arrow Air, Inc.%5DW

               7KH (OHYHQWK &LUFXLW HVWDEOLVKHG IRXU IDFWRUV WR EH FRQVLGHUHG DV DGGLWLRQDO

JXLGDQFHZKHQGHWHUPLQLQJZKHWKHUDVHWWOHPHQWVKRXOGEHDSSURYHG

                    L       7KHSUREDELOLW\RIVXFFHVVLQOLWLJDWLRQ

                    LL      7KHGLIILFXOWLHVLIDQ\WREHHQFRXQWHUHGLQWKHPDWWHURIFROOHFWLRQ


  7RWKHH[WHQWHQWU\LQWRDQGSHUIRUPDQFHXQGHUWKH6HWWOHPHQW$JUHHPHQWLVYLHZHGDVDXVHRIHVWDWHSURSHUW\
WKH UHTXHVWHG UHOLHI VKRXOG EH JUDQWHG SXUVXDQW WR 6HFWLRQ  E  RI WKH %DQNUXSWF\ &RGH ZLWK GHIHUHQFH WR WKH
'HEWRUV¶EXVLQHVVMXGJPHQWSee 86& E In re Friedman’s Inc.%5 %DQNU6'*D
  ³&RXUWV UHYLHZ D GHEWRU¶V XVH RI HVWDWH SURSHUW\ RXWVLGH RI WKH RUGLQDU\ FRXUVH RI EXVLQHVV SXUVXDQW WR D
GHEWRU¶V GHPRQVWUDWLRQ RI VRXQG EXVLQHVV MXGJPHQW´  In re Se. Banking Corp.  %5 DW  QRWLQJ D FRXUW
JLYHV³ZHLJKWWRWKH>GHEWRU¶V@LQIRUPHGMXGJPHQW´LQFRQVLGHULQJDVHWWOHPHQWXQGHU%DQNUXSWF\5XOH 


                                                               
                 Case 18-19121-RBR          Doc 405        Filed 12/20/18     Page 9 of 75



                                 
                  LLL    7KHFRPSOH[LW\RIWKHOLWLJDWLRQLQYROYHGDQGWKHH[SHQVHLQFRQYHQLHQFH
                          DQGGHOD\QHFHVVDULO\DWWHQGLQJLWDQG
          
                  LY     7KH SDUDPRXQW LQWHUHVW RI WKH FUHGLWRUV DQG D SURSHU GHIHUHQFH WR WKHLU
                          UHDVRQDEOHYLHZVLQWKHSUHPLVHV
          
Wallace v. Justice Oaks II, Ltd. (In re Justice Oaks, II, Ltd.)  )G   WK &LU

 


              7KH UHOHYDQW Justice Oaks IDFWRUV ZHLJK LQ IDYRU RI WKH &RXUW¶V DSSURYDO RI WKH

6HWWOHPHQW$JUHHPHQW0RUHRYHUWKH6HWWOHPHQW$JUHHPHQWIDOOVZHOODERYHWKHORZHVWSRLQWLQ

WKHUDQJHRIUHDVRQDEOHQHVVDQGWKHUHIRUHVKRXOGEHDSSURYHG

              )LUVWZKLOHWKH'HEWRUVEHOLHYHWKDWWKH\ZRXOGEHVXFFHVVIXOLQOLWLJDWLRQDJDLQVW

WKH&RPSDQLHVUHJDUGLQJWKHGLVSXWHVVXUURXQGLQJRXWVWDQGLQJPRQHWDU\REOLJDWLRQVRQDFFRXQW

RI LPSURSHUO\ PLVDSSURSULDWHG RU WUDQVIHUUHG IXQGV WKDW DUH WUDFHDEOH IURP LQYHVWRUV LQ WKH

'HEWRUVWKHXQFHUWDLQW\RIOLWLJDWLRQFRXSOHGZLWKWKHDVVRFLDWHGFRVWDQGGHOD\LVQRWLQWKHEHVW

LQWHUHVWVRIWKH'HEWRUV¶FUHGLWRUV

              6HFRQG WKH 6HWWOHPHQW $JUHHPHQW PLQLPL]HV DQ\ SRWHQWLDO FROOHFWLRQ ULVN DQG

DVVXUHVWLPHO\SD\PHQWWRWKH5HFHLYHU$VRXWOLQHGDERYHWKH'HSRVLWZDVWREHPDGHZLWKLQ

WZHQW\IRXU KRXUV RI H[HFXWLRQ RI WKH 6HWWOHPHQW $JUHHPHQW ZLWK DGGLWLRQDO SRUWLRQV RI WKH

6HWWOHPHQW 3D\PHQW WR EH SDLG RQ DQ HVWDEOLVKHG WLPHOLQH RQFH UHTXLVLWH DSSURYDOV RI WKH

6HWWOHPHQW $JUHHPHQW DUH ILQDO  7R WKH H[WHQW SD\PHQW LV QRW WLPHO\ UHQGHUHG LQ DFFRUGDQFH

ZLWKWKHWHUPVRIWKH6HWWOHPHQW$JUHHPHQWWKH&RPSDQLHV¶REOLJDWLRQVDUHVHFXUHGE\OLHQVRQ

FROODWHUDORQZKLFKWKH5HFHLYHUFDQIRUHFORVH

              7KLUG DQ\ VXFK OLWLJDWLRQ ZRXOG OLNHO\ EH FRPSOH[ UHTXLULQJ H[SHUW WHVWLPRQ\

DQGDQDO\VLVUHJDUGLQJUHODWHGILQDQFLDOWUDQVDFWLRQVDQGWKH'HEWRUV¶EDQNDFFRXQWV(QWU\LQWR




                                                      
               Case 18-19121-RBR            Doc 405         Filed 12/20/18     Page 10 of 75



WKH 6HWWOHPHQW $JUHHPHQW SURYLGHV D JXDUDQWHHG UHFRYHU\ ZLWKRXW KDYLQJ WR XQGHUJR WKH

XQSUHGLFWDEOHQDWXUHRIFRPSOH[OLWLJDWLRQ

             /DVWO\ HQWU\ LQWR WKH 6HWWOHPHQW $JUHHPHQW HQDEOHV WKH 'HEWRUV WR DYRLG WKH

LQFRQYHQLHQFHH[SHQVHDQGXQFHUWDLQW\RISRWHQWLDOOLWLJDWLRQUHJDUGLQJWKHUHFRYHU\RIPRQLHV

WKDW PD\ SRWHQWLDOO\ EHORQJ WR FHUWDLQ RI WKH 'HEWRUV¶ FRQVWLWXHQWV VXFK DV WKHLU LQYHVWRUV

)XUWKHUPRUHHQWU\LQWRWKH6HWWOHPHQW$JUHHPHQWSURWHFWVWKH'HEWRUVIURPDQ\UHODWHGFODLPV

RU FRXQWHUFODLPV WKDW FRXOG EH DVVHUWHG E\ WKH &RPSDQLHV LQ FRQQHFWLRQ ZLWK WKH 6(&

3URFHHGLQJDVWKH6HWWOHPHQW$JUHHPHQWSURYLGHVIRUDUHOHDVHRIWKH'HEWRUVE\WKH&RPSDQLHV

IURPDQ\VXFKSRWHQWLDOOLDELOLWLHV,QDGGLWLRQWKHSURFHHGVRIWKH6HWWOHPHQW3D\PHQWZKLFK

DUHWREHUHFHLYHGE\WKH5HFHLYHUSXUVXDQWWRWKH6HWWOHPHQW$JUHHPHQWZLOOXOWLPDWHO\LQXUHWR

WKHEHQHILWRIWKH'HEWRUV¶FUHGLWRUV

             7KH'HEWRUVEHOLHYHWKDWWKH6HWWOHPHQW$JUHHPHQWVHUYHVDQH[SHGLHQWUHVROXWLRQ

RIGLVSXWHGFODLPVDQGSRWHQWLDOFODLPVDPRQJWKH'HEWRUV*DQDGRUDQGWKH&RPSDQLHV0RVW

LPSRUWDQWO\WKH'HEWRUVEHOLHYHWKDWHQWU\LQWRWKH6HWWOHPHQW$JUHHPHQWLVLQWKHEHVWLQWHUHVW

RI WKH 'HEWRUV¶ HVWDWHV DQG WKHLU FUHGLWRUV EHFDXVH LW UHVROYHV WKH GLVSXWHG FODLPV DW LVVXH DQG

PLQLPL]HV WKHLU H[SRVXUH WR OLDELOLW\ IRU SRWHQWLDO FODLPV WKDW FRXOG EH DVVHUWHG E\ WKH

&RPSDQLHV  ,Q OLJKW RI WKH IRUHJRLQJ WKH 'HEWRUV VXEPLW WKDW HQWU\ LQWR WKH 6HWWOHPHQW

$JUHHPHQWLVIDLUDQGHTXLWDEOHUHDVRQDEOHDQGLQWKHEHVWLQWHUHVWVRIWKH'HEWRUV¶HVWDWHVDQG

FUHGLWRUV  $FFRUGLQJO\ WKH 'HEWRUV UHVSHFWIXOO\ UHTXHVW WKH &RXUW DSSURYH WKH 6HWWOHPHQW

$JUHHPHQWWKHUHE\DXWKRUL]LQJWKH'HEWRUVWRJUDQWWKH5HOHDVHLQIDYRURIWKH&RPSDQLHV




                                                      
            Case 18-19121-RBR         Doc 405        Filed 12/20/18    Page 11 of 75



                                           &RQFOXVLRQ

       :+(5()25(WKH'HEWRUVUHVSHFWIXOO\UHTXHVWWKDWWKLV&RXUWHQWHUDQRUGHUJUDQWLQJ

WKHUHOLHIUHTXHVWHGKHUHLQDQGJUDQWLQJVXFKRWKHUDQGIXUWKHUUHOLHIDVWKH&RXUWGHHPVMXVWDQG

SURSHU

       

'DWHG'HFHPEHU                           *5((1%(5*75$85,*//3
                                                     
                                                     /s/ John R. Dodd
                                                     3DXO-.HHQDQ-U
                                                     )OD%DU1R
                                                     NHHQDQS#JWODZFRP
                                                     
                                                     -RKQ5'RGG
                                                     )OD%DU1R
                                                     GRGGM#JWODZFRP
                                                     
                                                     6(QG$YHQXH6XLWH
                                                     0LDPL)ORULGD
                                                     7HO
                                                     )D[  

                                                     Counsel for the Debtors
                                                     and Debtors-in-Possession
                                                 




                                               
Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 12 of 75



                      (;+,%,7$

                     3URSRVHG2UGHU
                  Case 18-19121-RBR            Doc 405        Filed 12/20/18         Page 13 of 75





                                   81,7('67$7(6%$1.5837&<&2857
                                    6287+(51',675,&72))/25,'$
                                       )7/$8'(5'$/(',9,6,21
                                            ZZZIOVEXVFRXUWVJRY

    ,QUH                                                  &KDSWHU
                                                            
    */2%$/&$3,7$///&et al                          &DVH1R5%5
    
             'HEWRUV


    25'(5*5$17,1*'(%7256¶027,21)25$33529$/2) , 6(77/(0(17
      $1'5(/($6($*5((0(17$1' ,, '(%7256¶5(/($6(,1)$9252)
          1$7,21$/7(&+0$5.,1&$1'81,),('$1$/<7,&6//&

         7+,60$77(5FDPHEHIRUHWKH&RXUWXSRQWKHDebtors’ Motion for Entry of an Order

Approving (I) Settlement and Release Agreement and (II) The Debtors’ Release in Favor of

National Techmark Inc. and Unified Analytics, LLC Granted in Connection Therewith >(&)

BBBBBBBBBB@ WKH ³0RWLRQ´  &DSLWDOL]HG WHUPV QRW RWKHUZLVH GHILQHG KHUHLQ VKDOO KDYH WKH



 7KH'HEWRUVLQWKHVH&KDSWHU&DVHVDORQJZLWKWKHEXVLQHVVDGGUHVVHVDQGWKHODVWIRXU  GLJLWVRIHDFK'HEWRU¶V
IHGHUDOWD[LGHQWLILFDWLRQQXPEHULIDSSOLFDEOHDUH*OREDO&DSLWDO//&(+DOODQGDOH%HDFK%OYG6XLWH
+DOODQGDOH%HDFK  DQG:HVW&DSLWDO//&(+DOODQGDOH%HDFK%OYG6XLWH+DOODQGDOH
%HDFK)/  

FTL 112005062v3
                 Case 18-19121-RBR             Doc 405         Filed 12/20/18      Page 14 of 75


PHDQLQJJLYHQWRVXFKWHUPVLQWKH0RWLRQ7KH&RXUWKDYLQJUHYLHZHGWKH0RWLRQKDYLQJEHHQ

DGYLVHG RI WKH VHWWOHPHQW WKH ³6HWWOHPHQW´  EHWZHHQ 1DWLRQDO 7HFKPDUN ,QF D 1HYDGD

FRUSRUDWLRQ ³7HFKPDUN´  8QLILHG $QDO\WLFV //& D 1HYDGD OLPLWHG OLDELOLW\ FRPSDQ\

    ³8QLILHG´DQGWRJHWKHUZLWK7HFKPDUNWKH³&RPSDQLHV´ DQG-RQ$6DOH(VTVROHO\LQKLV

FDSDFLW\DVWKHFRXUWDSSRLQWHGUHFHLYHU ³5HFHLYHU´ RYHU*DQDGRU(QWHUSULVHV//&D)ORULGD

OLPLWHG OLDELOLW\ FRPSDQ\ ³*DQDGRU´  DQG FHUWDLQ RWKHU QRQ'HEWRU DIILOLDWHV RI WKH 'HEWRUV

    FROOHFWLYHO\ WKH ³5HFHLYHUVKLS (VWDWH´  SXUVXDQW WR WKH WHUPV RI WKDW FHUWDLQ 6HWWOHPHQW DQG

5HOHDVH$JUHHPHQWPDGHDQGHQWHUHGLQWRDVRI'HFHPEHU WKH³$JUHHPHQW´ ZKLFK

$JUHHPHQWKDVEHHQIXOO\H[HFXWHGE\7HFKPDUN8QLILHGDQGWKH5HFHLYHURQEHKDOIRI*DQDGRU

KDYLQJKHDUGDUJXPHQWRIFRXQVHODQGDQ\HYLGHQFHHQWHUHGE\FRXQVHODQGIRUWKHUHDVRQVVWDWHG

RQWKHUHFRUGWKH&RXUWILQGVWKDWLQDGGLWLRQWRWKRVHUHDVRQVVWDWHGRQWKHUHFRUG

          $       %\WKH0RWLRQ*OREDO&DSLWDO//&DQG:HVW&DSLWDO//& WKH³'HEWRUV´ 

VHHNHQWU\RIDQRUGHU WKH³2UGHU´ DSSURYLQJWKH$JUHHPHQWDQGDXWKRUL]LQJWKHJUDQWRIUHOHDVH

    WKH³5HOHDVH´ E\WKH'HEWRUVLQIDYRURIWKH&RPSDQLHV7KH'HEWRUV7HFKPDUNDQG8QLILHG

VKDOO EH UHIHUUHGWRFROOHFWLYHO\DVWKH ³3DUWLHV´7KH 5HOHDVHLVVHWIRUWKDV([KLELW'WR WKH

$JUHHPHQWZKLFK$JUHHPHQWLVDWWDFKHGWRWKH0RWLRQDV([KLELW%

          %       7KH&RXUWQRWLQJWKDW L WKH&RPSDQLHVDQGWKH5HFHLYHUKDYHHQWHUHGLQWRWKH

$JUHHPHQW LL WKH5HOHDVHLVDQLQWHJUDOSDUWRIWKH$JUHHPHQW LLL WKHSURFHHGVWREHUHFHLYHG

E\ WKH 5HFHLYHU SXUVXDQW WR WKH 6HWWOHPHQW ZLOO LQXUH WR WKH EHQHILW RI WKH 'HEWRUV¶ FUHGLWRUV

    LY QRWLFH ZDV JLYHQ WR WKRVH SRWHQWLDOO\ LQWHUHVWHG SDUWLHV LGHQWLILHG RQ WKH VHUYLFH OLVW RI WKH

0RWLRQKDYLQJFRQVLGHUHGWKH$JUHHPHQWDQGWKH5HOHDVHDQGKDYLQJJLYHQDQRSSRUWXQLW\WREH

KHDUGWRDOOSHUVRQVUHTXHVWLQJWREHKHDUGLWLV




                                                          
              Case 18-19121-RBR           Doc 405         Filed 12/20/18    Page 15 of 75


        25'(5('DVIROORZV

             7KH &RXUW KDV MXULVGLFWLRQ RYHU WKLV PDWWHU SXUVXDQW WR  86&   DQG

DXWKRULW\WRHQWHUWKLV2UGHUDSSURYLQJWKH$JUHHPHQWDQGDXWKRUL]LQJWKH5HOHDVHSXUVXDQWWR

86& D DQG%DQNUXSWF\5XOH D 

             7KH IRUP DQG PHDQV RI WKH QRWLFH RI WKH 5HOHDVH DQG WKH 0RWLRQ DUH KHUHE\

GHWHUPLQHGWRKDYHEHHQWKHEHVWQRWLFHSUDFWLFDEOHXQGHUWKHFLUFXPVWDQFHVDQGWREHJRRGDQG

VXIILFLHQWQRWLFHWRDOOSHUVRQVZKRVHLQWHUHVWVFRXOGEHDIIHFWHGE\WKH2UGHU

             7KH&RXUWKDVEHHQDSSULVHGRIWKHQHJRWLDWLRQVWKDWSUHFHGHGWKH$JUHHPHQWDQG

5HOHDVHDQGILQGVWKDWWKH$JUHHPHQWDQG5HOHDVHDUHWKHUHVXOWRIDUP¶VOHQJWKEDUJDLQLQJDPRQJ

WKH3DUWLHVDQGUHSUHVHQWDJRRGIDLWKFRPSURPLVHDQGUHVROXWLRQRIWKHPDWWHUVVHWWOHG7KHUHLV

QRHYLGHQFHWKDWWKH$JUHHPHQWLVWKHUHVXOWRIFROOXVLRQDPRQJWKH3DUWLHVRUWKDWWKHUHKDVEHHQ

DQ\LQWHQWWRSUHMXGLFHWKHSHUVRQVZKRRUWKHHQWLWLHVZKLFKZLOOEHVXEMHFWWRWKLV2UGHU

             7KHOHJDODQGIDFWXDOEDVHVVHWIRUWKLQWKH0RWLRQDQGRQWKHUHFRUGHVWDEOLVKWKDW

WKH$JUHHPHQWUHSUHVHQWVDIDLUUHDVRQDEOHDQGDGHTXDWHUHVROXWLRQRIWKH3DUWLHV¶GLVSXWHDQGLQ

OLJKWRIWKHFODLPVWKDWFRXOGEHDVVHUWHGE\WKH'HEWRUVDQGWKHGHIHQVHVWRWKRVHFODLPVWKDW

ZRXOG EH DVVHUWHGE\WKH&RPSDQLHVDQGWKHIDFWWKDWWKHUH LVVLJQLILFDQWRYHUODSEHWZHHQ WKH

FUHGLWRUV RI WKH 5HFHLYHUVKLS (VWDWH DQG WKH FUHGLWRUV RI WKH %DQNUXSWF\ (VWDWHV VXFK WKDW WKH

SURFHHGVRIWKH6HWWOHPHQWZLOOLQXUHWRWKHEHQHILWRIWKH'HEWRUV¶FUHGLWRUVWKH&RXUWILQGVWKDW

WKH$JUHHPHQWLVIDLUDQGHTXLWDEOHZLWKUHVSHFWWRFUHGLWRUVLQWKHVH&KDSWHU&DVHVDQGLVLQ

WKHEHVWLQWHUHVWRIWKH%DQNUXSWF\(VWDWHV

             7KH0RWLRQLVJUDQWHGWKH$JUHHPHQWLVDSSURYHGDQGWKH'HEWRUVDUHDXWKRUL]HG

WRJUDQWWKH5HOHDVH




                                                     
             Case 18-19121-RBR           Doc 405         Filed 12/20/18   Page 16 of 75


              7KH &RXUW UHWDLQV MXULVGLFWLRQ RYHU WKH 3DUWLHV WR HQIRUFH DQG LQWHUSUHW WKH

$JUHHPHQWDQG5HOHDVH

                                                         

6XEPLWWHGE\

-RKQ5'RGG(VT
)OD%DU1R
GRGGM#JWODZFRP
*5((1%(5*75$85,*//3
6(QG$YHQXH6XLWH
0LDPL)ORULGD
7HOHSKRQH  

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Court.)




                                                    
Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 17 of 75



                        (;+,%,7%

                    6HWWOHPHQW$JUHHPHQW
                    Case 18-19121-RBR      Doc 405    Filed 12/20/18    Page 18 of 75
                                                                         EXECUTION VERSION

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

                     Plaintiff,

v.

1 GLOBAL CAPITAL LLC, and
CARL RUDERMAN,

                     Defendants, and
                                                            CASE NO. 18-cv-61991-BB BLOOM/VALLE
1 WEST CAPITAL LLC,
BRIGHT SMILE FINANCING, LLC,
BRR BLOCK INC.,
DIGI SOUTH LLC,
GANADOR ENTERPRISES, LLC,
MEDIA PAY LLC,
PAY NOW DIRECT LLC, and
RUDERMAN FAMILY TRUST,

                     Relief Defendants.


                                       SETTLEMENT AND RELEASE
                                             AGREEMENT

        THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is made
and entered into as of December 10, 2018 (the “Execution Date”) between National Techmark
Inc., a Nevada corporation (“Techmark”), Unified Analytics, LLC, a Nevada limited liability
company (“Unified”), and Jon A. Sale, Esq., solely in his capacity as the receiver (the
“Receiver”) over Ganador Enterprises, LLC, a Florida limited liability company (“Ganador”).
Techmark, Unified, and the Receiver may each be referred to as a “Party,” and together as the
“Parties.” References to “Company” or “Companies” shall mean each of Unified and Techmark,
or both, as applicable.

                                             RECITALS:

A.          The Receiver was appointed as receiver over Ganador and other entities by District Judge
            Beth Bloom of the United States District Court for the Southern District of Florida
            (“Receivership Court”) in the above-captioned matter (the “SEC Proceeding”);

B.          The Receiver alleges that there are, inter alia, monies owed to Ganador by each of the
            Companies and the Companies deny such allegations;

C.          Except as specifically provided in this Agreement, the Parties have agreed to settle all
            claims and disputes arising out of, or relating to, the SEC Proceeding;


4839-9773-8873.16
                    Case 18-19121-RBR      Doc 405       Filed 12/20/18    Page 19 of 75



D.          The Receiver has executed this Agreement and contemporaneously filed with the
            Receivership Court a motion for approval of this Agreement (the “SEC Motion”)
            requesting that the Receivership Court enter an order approving this Agreement (the
            “SEC Approval Order”);

E.          On July 27, 2018, 1 Global Capital LLC and 1 West Capital LLC (collectively “1GC”)
            filed bankruptcy petitions in the United States Bankruptcy Court Southern District of
            Florida (the “Bankruptcy Court”), which cases are currently pending under the caption In
            re 1 Global Capital LLC, Case No. 18-19121-RBR (the “Bankruptcy Case”);

F.          1GC may claim that monies are owed to 1GC by the Companies which are the same
            monies that are the subject of Recital B above and, if such claim is made, the Companies
            would deny such claim; and

G.          Because of the potential claims that are the subject of Recital F above, a condition to this
            Agreement’s effectiveness and the Companies’ obligations hereunder is that 1GC file
            with the Bankruptcy Court a motion for approval of the 1GC Release (defined below)
            (the “1GC Motion”) requesting that the Bankruptcy Court enter an order approving the
            same (the “1GC Approval Order”).

                                             AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Techmark, Unified, and the Receiver hereby
agree as follows:

1.     Recitals. The Parties acknowledge that the foregoing recitals are true and correct and are
incorporated into this Agreement.

2.      Effective Date. This Agreement shall become effective upon: (a) entry of the SEC
Approval Order, which order is in a substantially similar form as Exhibit A-1, and has become
final and non-appealable; and the (b) entry of the 1GC Approval Order, which order is in a
substantially similar form as Exhibit A-2, and has become final and non-appealable. An approval
order hereunder shall be deemed final and non-appealable when (x) the time for appeal or
petition for review of such approval order has expired and no appeal or petition for rehearing or
review has been timely filed or (y) such approval order is affirmed on appeal or review without
material change, and no other appeal or petition for rehearing or review is pending, and the time
period during which further petition for hearing, review, appeal or certiorari could be taken has
finally expired. The date upon which both conditions set forth in this Paragraph 2(x) have been
satisfied shall be the “Effective Date.” Notwithstanding the foregoing, all of the Companies’
obligations relating to the Deposit, as set forth in Paragraph 3(a) below, shall become effective
upon the Execution Date.

3.     Settlement Payments. The Companies, jointly and severally, agree to pay to the
Receiver the total sum of FOUR MILLION U.S. DOLLARS AND NO/100THS Dollars
(USD$4,000,000.00) (the “Settlement Payment”), paid or payable as follows:



                                                     2
4839-9773-8873.16
                    Case 18-19121-RBR      Doc 405       Filed 12/20/18   Page 20 of 75



        (a)    Within twenty four (24) hours of the Execution Date, the Companies shall pay the
Receiver an initial deposit in the amount of FIVE HUNDRED THOUSAND U.S. DOLLARS
AND NO/100THS (USD $500,000.00) (the “Deposit”). The Deposit shall be held in escrow in a
trust account at the Receiver’s law firm, Nelson Mullins Broad and Cassel (“Nelson Mullins”).
Prior to the Execution Date, the Receiver shall provide the Companies with wire instructions for
the Deposit.

         (b) Upon the occurrence of the Effective Date: (i) Nelson Mullins may release the
Deposit from Escrow to the Receiver at which time the Deposit shall be non-refundable; and
(ii) within twenty four (24) hours of the Effective Date, the Companies shall pay to the Receiver
TWO HUNDRED FIFTY THOUSAND U.S. DOLLARS AND NO/100THS ($250,000.00); and
(iii) the remaining balance on the Settlement Payment of THREE MILLION, TWO HUNDRED
FIFTY THOUSAND U.S. DOLLARS AND NO/100THS (USD$3,250,000.00) (the “Remaining
Balance”) shall be paid by the Companies, jointly and severally, directly to the Receiver as
follows:

                    (A) On the first day of the month immediately after the Effective Date (the “First
            Payment Date”) and on the first day of the month for each of the twelve (12) months
            thereafter, the Companies shall pay the Receiver interest only payments at seven and one-
            half percent (7.5%) per annum on the Remaining Balance. The interest payment due on
            the First Payment Date shall be prorated for the number of days between the Effective
            Date and the First Payment Date (the “Stub Payment”). Other than the Stub Payment, the
            remaining twelve (12) interest payments shall be in the sum of TWENTY THOUSAND
            THREE HUNDRED TWELVE DOLLARS and 50/100THS ($20,312.50).

                   (B) Three hundred and sixty five (365) days after the Second Payment Date
            (defined as the first day of the month that immediately follows the First Payment Date)
            (the “Maturity Date”), the entire outstanding Remaining Balance along with any
            outstanding interest shall be due and payable to the Receiver. Each payment set forth in
            Paragraph 3(b)(iii)(A) and (B) shall be a “Payment,” and collectively the “Payments” and
            the day any Payment is due shall a “Due Date.” If a Due Date falls on a weekend or
            holiday, the Due Date shall be the next business day.

       (c)      Nelson Mullins shall return the Deposit to the Companies, at the Companies’ sole
option, if: (i) both the SEC Motion and the 1GC Motion have not been filed within ten (10)
business days of the Execution Date; (ii) the SEC Motion is denied, and the order denying the
same becomes final and non-appealable; or (iii) the 1GC Motion is denied, and the order denying
the same becomes final and non-appealable.

4.      Joint and Several Obligation. All obligations of the Companies under this Agreement
shall be joint and several. This means that each Company is responsible for all obligations under
this Agreement including, but not limited to, all obligations relating to the Settlement Payment.

5.     Prepayment. The Companies may prepay the then outstanding Remaining Balance in
whole at any time before the Maturity Date without penalty by paying to the Receiver the then
outstanding Remaining Balance and any accrued interest.

6.    Security Interest and Pledge. As security for the Payments required under this
Agreement, the Companies hereby grant to the Receiver a continuing first priority perfected
                                                     3
4839-9773-8873.16
                    Case 18-19121-RBR       Doc 405       Filed 12/20/18   Page 21 of 75



security interest (the “Security Interest”) in and to all Collateral (as defined below). This
Agreement shall be construed to be a Security Agreement within the meaning of the Uniform
Commercial Code (the “UCC”). For purposes of this Agreement, Collateral means the following
property of each Company, whether owned by the Companies as of the Effective Date or
thereafter acquired:

        (a)     Accounts Receivable. All accounts, chattel paper, contracts, contract rights,
accounts receivable, tax refunds, notes receivable, documents, other choses in action and general
intangibles including, but not limited to, proceeds of inventory and returned goods and proceeds
from the sale of goods and services, and all rights, liens, securities, guaranties, remedies and
privileges related thereto, including the right of stoppage in transit and rights and property of any
kind forming the subject matter of any of the foregoing; and

        (b)     Deposit Accounts. All time, savings, demand, certificate of deposit or other
accounts in the name of either Company or in which either Company has any right, title or
interest including, but not limited, to all sums now or at any time hereafter on deposit, and any
renewals, extensions or replacements of and all other property which may from time to time be
acquired directly or indirectly using the proceeds of any of the foregoing (the “Deposit
Accounts”); and

        (c)   Inventory and Equipment. All inventory and equipment of every type or
description wherever located including, but not limited, to all raw materials, parts, containers,
work in process, finished goods, goods in transit, wares, merchandise furniture, fixtures,
hardware, machinery, tools, parts, supplies, automobiles, trucks, other intangible personalty of
whatever kind and wherever located owned by and associated with the business of either
Company, tools and goods returned for credit, repossessed, reclaimed or otherwise reacquired by
either Company; and

       (d)     Document of Title. All documents of title and other property from time to time
received, receivable or otherwise distributed in respect of, exchange or substitution for or
addition to any of the foregoing; and

            (e)      Other Property.

                            (i)    All other intangible property;

                            (ii)   All securities;

                            (iii) All proceeds (including, but not limited to, insurance proceeds)
                     and products of and accessions and annexations to any of the foregoing;

                     (iv)    All assets of any type or description that may at any time be
assigned or delivered to or come into possession of either Company for any purpose for the
account of either Company or as to which either Company may have any right, title, interest or
power, and property in the possession or custody of or in transit to anyone for the account of
either Company, as well as all proceeds and products thereof and accessions and annexations
thereto;


                                                      4
4839-9773-8873.16
                    Case 18-19121-RBR     Doc 405       Filed 12/20/18   Page 22 of 75



                     (v)      All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by either Company; and

                           (vi)   All of the books, records and documents pertaining to any of the
foregoing.

7.          The Parties’ Deliveries on the Execution Date and Effective Date.

         (a)   The Companies shall deliver to the Receiver on the Execution Date: (i) this
Agreement executed by the Companies; (ii) a sworn declaration by each Company to the
Receiver in the forms attached as Exhibit B-1 and Exhibit B-2, restating the representations and
warranties given by the Companies in Paragraphs 8(h), (i), (j), and (k) of this Agreement; and
(iii) a Company Certificate for each of the Companies in the form attached as Exhibit C-1.

        (b)     The Companies shall deliver to the Receiver on the Effective Date a Company
Certificate for each of the Companies in the form attached as Exhibit C-2.

      (c)     The Receiver shall deliver to the Companies on the Execution Date: (i) this
Agreement fully executed by the Receiver; and (ii) a release from the Receiver in favor of the
Companies in the form attached as Exhibit D-1 (the “Receiver Release”).

        (d)    The Receiver shall deliver to the Companies on the Effective Date: (i) a copy of
the final and non-appealable SEC Approval Order; and (ii) a release from 1GC in favor of the
Companies in the form attached as Exhibit D-2 (the “1GC Release”) and the final and non-
appealable 1GC Approval Order.

       (e)     The Receiver Release and the 1GC Release shall be held in escrow by the
Companies’ counsel Fox Swibel Levin & Carroll LLP (“Fox Swibel”) and such releases may
only be released from escrow as specifically set forth in Paragraph 14(a) below.

8.     Representations and Warranties of the Companies. The Companies hereby jointly
and severally represent and warrant to the Receiver that:

        (a)   Unified and Techmark are, respectively, a Nevada limited liability company and a
Nevada corporation, duly organized, validly existing, and in good standing under the laws of the
State of Nevada.

        (b)     Each of the Companies have the full power and authority to execute, deliver and
perform, and to enter into and consummate all transactions contemplated by this Agreement.
Each of the Companies have duly authorized the execution, delivery and performance of this
Agreement, have duly executed and delivered this Agreement, and this Agreement constitutes
legal, valid and binding obligations of each of the Companies, enforceable against each of them
in accordance with their terms.

        (c)      The execution and delivery of this Agreement by the Companies, and the
performance and compliance with the terms of this Agreement by either of them, will not violate
either of their organizational documents or constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, or result in the breach of, any material


                                                    5
4839-9773-8873.16
                    Case 18-19121-RBR      Doc 405       Filed 12/20/18   Page 23 of 75



agreement or other instrument to which either Company is a party or which is applicable to them
or any of their assets.

        (d)    Neither Company is in violation of, and their execution and delivery of this
Agreement and the Companies’ performance and compliance with the terms of this Agreement
will not constitute a violation of any law, any order or decree of any court, or any order,
regulation or demand of any federal, state or local governmental or regulatory authority.

        (e)     There is no litigation pending or threatened against either Company which, if
determined adversely to either of them, would materially adversely affect this Agreement, or the
transactions contemplated hereby, the execution, delivery or enforceability of this Agreement, or
either of the Companies’ performance of their obligations under this Agreement.

        (f)     The Collateral is free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest and, as of the Effective Date, no indebtedness or other obligation of
either of the Companies ranks senior to the obligations of the Companies under this Agreement.

        (g)     Upon the filing of UCC financing statements in appropriate form with the UCC
filing office located in the State of Nevada, the Security Interest will constitute a perfected first
priority security interest in the Collateral under the UCC securing the obligations of the
Companies under this Agreement and prior to all other liens and rights of others therein.

       (h)   None of the funds being used by either of the Companies to make the Settlement
Payment have been or will be obtained from Carl Ruderman (“Ruderman”), any of Ruderman’s
family members, or any of Ruderman’s related or affiliated entities, including without limitation,
the Ruderman Family Trust and the Bright Smile Trust.

         (i)     None of the funds being used by either of the Companies to make the Settlement
Payment have been or will be obtained from: (i) 1 Global Capital LLC; (ii) 1 West Capital LLC;
(iii) Bright Smile Financing, LLC; (iv) BRR Block Inc.; (v) Digi South LLC; (vi) Ganador; (vii)
Media Pay LLC; (viii) Pay Now Direct LLC; or (ix) any other party who, directly or indirectly,
were at any time investors in 1 Global Capital LLC or any other party subject to the SEC
Proceeding. Ruderman, any of Ruderman’s family members, Ruderman’s related or affiliated
entities including without limitation, the Ruderman Family Trust and the Bright Smile Trust and
all of the entities referenced in this paragraph shall be referred to as the “Related Parties.”

        (j)     None of the Related Parties will engage in, consult with, participate in, otherwise
assist, hold a position as shareholder, director, officer, consultant, employee, partner, member,
manager, or investor, or are in any way affiliated with either of the Companies.

        (k)   To the best of each of the Companies’ and their respective principals’ knowledge,
neither Company received, directly or indirectly, funds from any of the Related Parties other than
Ganador or engaged in any business transaction or business relationship with the Related Parties
other than Ganador.

            (l)      All of the Companies’ Deposit Accounts are listed on Schedule 1.




                                                     6
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405       Filed 12/20/18   Page 24 of 75



The foregoing representations and warranties of the Companies shall survive the execution of
this Agreement and the transactions contemplated hereby, but shall terminate as of the closing of
the SEC Proceeding.

9.       Covenants of the Companies. Until all of the obligations under this Agreement are paid
in full to the Receiver, the Companies, jointly and severally, covenant to the Receiver that each
of the Companies shall comply with the following covenants, unless the Receiver consents
otherwise in writing:

       (a)     No Other Security Interest. Neither Company shall sell, pledge, assign, encumber
or grant a security interest in the Collateral, other than to the Receiver pursuant to the terms of
this Agreement.

        (b)    UCC Financing Statements. Each Company agrees that the Receiver may file
UCC financing statements, and each Company will execute any and all other agreements,
instruments, assignments or documents required and shall take such other action as may be
required, to perfect or to continue the perfection of the Receiver’s first priority Security Interest
in the Collateral. Notwithstanding the foregoing, the Companies shall not be required to obtain
account control agreements in connection with the Deposit Accounts. Each Company hereby
authorizes the Receiver to file any such financing statement and any amendments or
continuations thereof on either Company’s behalf.

        (c)     Further Assurances; Bank Account Statements. At the Receiver’s request, the
Companies shall promptly execute or cause to be executed and delivered to the Receiver any and
all documents, instruments and agreements reasonably deemed necessary by the Receiver to
perfect or to continue the perfection of the Receiver’s liens, to facilitate the collection of the
Collateral or otherwise to give effect to or carry out the terms or intent of this Agreement.
Further, each of the Companies shall provide the Receiver, who shall then provide them to 1GC,
copies of each Company’s monthly bank account statements relating to each operating or other
deposit account of each Company (collectively, the “Bank Statements”) within five (5) days of
(i) receipt by the relevant Company or (ii) when they become available to such Company. The
Bank Statements shall be deemed “Confidential” pursuant to the Confidentiality Order as to
Documents and Information Produced by Nonparties Unified Analytics and National Techmark
(SEC Proceeding - Dkt. No. 88).

        (d)    Corporate Existence. Each of the Companies shall maintain their corporate
existence and take all reasonable action necessary to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business. Notwithstanding the foregoing, the
Companies may make a different tax election (e.g. convert to a C-Corp.) at the Companies’ sole
discretion.

        (e)    Taxes. Each of the Companies shall file timely or cause to be filed timely all tax
returns and other tax related documentation required to be filed by each Company, and pay or
cause to be paid all taxes due and payable by each Company, except to the extent any such taxes
are being diligently contested by appropriate proceedings in good faith and with respect to which
adequate reserves have been established on the books of the Companies in accordance with
generally accepted accounting principles.


                                                  7
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405       Filed 12/20/18   Page 25 of 75



        (f)     Ensure Senior Ranking of Obligations. Each of the Companies shall take such
action as may be necessary to ensure that, at all times, the obligations of the Companies under
this Agreement are senior, unconditional, secured and unsubordinated obligations, ranking senior
in priority of payment to all other obligations of the Companies outstanding from time to time.

       (g)    Guarantee. Neither Company shall enter into any guarantee or indemnity or
otherwise assume the obligations of another person or entity (“Person”), or indemnify or agree to
indemnity any Person from and against any claim, loss, damage, expense or other liability.

       (h)      Liens. Neither Company shall create, assume or permit to exist any lien on any of
the Collateral.

       (i)      Change to Organizational Documents. Neither Company shall change any
provision of its organizational documents in any manner that would be inconsistent with or
breach any provision of this Agreement or that could be reasonably likely to have a material
adverse effect.

        (j)    Mergers, Consolidations. Neither Company shall undertake or permit any merger,
consolidation, spin-off or reorganization; or undertake to issue any share capital or equity rights
or otherwise change its capital structure.

        (k)      Sales. Neither Company shall sell, lease, transfer or otherwise dispose of (by one
or a series of transactions, related or not) any of the Collateral.

       (l)     Partnership, Profit Sharing. Neither Company shall enter into any partnership,
joint venture, consortium, profit-sharing or royalty agreement or other similar arrangement
whereby such Company’s income or profits are, or might be, shared with any other Person.

       (m)     Investments; Subsidiaries. Neither Company shall form or have any subsidiary,
unless approved in advance in writing by the Receiver, or make or permit to exist any
investments in any Person unless approved in advance in writing by the Receiver.

       (n)     Scope of Business. Neither Company shall change the nature or scope of its
business or enter into any other business.

       (o)    Terminate this Agreement. Neither Company shall terminate, amend or assign, or
consent or agree to any termination, amendment or assignment of, this Agreement, or waive
performance by any Person of its obligations under or in respect of this Agreement.

       (p)      Material Agreements. Neither Company shall enter into any material agreement,
contract, instrument or other undertaking or arrangement.

        (q)    Sale of Equity. Neither Company shall permit the sale of its equity interests or
voting rights.

        (r)    Deposit Accounts. Neither Company shall open or maintain any Deposit Account
other than those listed on Schedule 1, unless otherwise approved by the Receiver in writing.

 10. Events of Default. Each of the following events is hereby defined as an Event of
Default:
                                                  8
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405       Filed 12/20/18   Page 26 of 75



       (a)   The Companies’ failure to make a Payment in full within seven business (7) days
of such Payment’s Due Date, regardless of whether the Receiver has notified the Companies that
the Companies are late in making any such Payment;

        (b)     Any representation of warranty of either, or both, of the Companies contained in
this Agreement is false or incorrect in any material respect and such false or incorrect warranty
or representation has a material adverse effect on the Receiver.

       (c)     Upon failure to cure within five (5) business days of written notice by the
Receiver, either Company fails to perform or observe any covenant contained in this this
Agreement.

        (d)       Either Company undergoes a change of control, which for purposes of this
Agreement shall be defined as either (i) the acquisition of beneficial ownership of 50% or more
of the then outstanding membership interests of such Company or (ii) approval by the
stockholders or members of such Company to (A) a reorganization, merger or consolidation of
such Company with another entity pursuant to which a majority of the voting ownership interests
of the surviving entity are not owned by the Persons who are the stockholders or members of
such Company immediately prior to such transaction, (B) a liquidation of such Company, or (C)
the sale of all or substantially all of the assets of such Company.

        (e)     Either Company becomes insolvent, becomes the subject of any bankruptcy,
reorganization or liquidation proceeding, makes a general assignment for the benefit of creditors,
or has a receiver, trustee or similar custodian appointed for it or any of its property or takes any
action in connection with or in the anticipation of, any of the foregoing, except to the extent that
any such proceeding is dismissed or appointment terminated within sixty (60) days of the
commencement of the proceeding or of the appointment.

        (f)      The Security Interest, for any reason (other than the Receiver’s failure to
continue the filing of any UCC financing statement), ceases to be a first priority, perfected
security interest in and to any Collateral and such event is not remedied within five business (5)
days after the Receiver’s written notice of such failure.

11.     Consequences of Event of Default. Upon the occurrence of an Event of Default, the
Receiver may declare all amounts owed to the Receiver hereunder to be immediately due and
payable, whereupon all such amounts owed to the Receiver hereunder shall forthwith become
due and payable, jointly and severally, in accordance with this paragraph. Each Company
expressly waives presentment, demand, notice or protest of any kind hereunder. The Receiver
shall give the Companies written notice of any such declaration, but failure to do so shall not
impair the effect of such declaration.

Subject to the foregoing, upon and after the occurrence of an Event of Default, the Receiver shall
have, and may exercise from time to time, the following rights and remedies:

        (a)     All of the rights and remedies of a secured party under the UCC or under other
applicable law, and all other legal and equitable rights to which the Receiver may be entitled, all
of which rights and remedies shall be cumulative, and none of which shall be exclusive, and shall
be in addition to any other rights or remedies contained in this Agreement.

                                                  9
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405        Filed 12/20/18    Page 27 of 75



        (b)     The right to (i) peaceably by its own means or with judicial assistance enter either
Company’s premises and take possession of the Collateral without prior notice to the Companies
or the opportunity for a hearing, (ii) render the Collateral unusable, (iii) dispose of the Collateral,
and (iv) require the Companies to assemble the Collateral and make it available to Receiver at a
place designated by the Receiver. The Companies agree that the Receiver has full power and
authority to collect, compromise, endorse, sell or otherwise deal with the Collateral in its own
name or that of the Companies at any time upon an Event of Default. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Receiver will give the Companies reasonable notice of the time and place
of any public sale thereof or of the time after which any private sale or any other intended
disposition thereof is to be made. The requirements of commercially reasonable notice shall be
met if such notice is sent to the Companies at least ten (10) days before the time of the intended
sale or disposition. Expenses of retaking, holding, preparing for disposition, disposing or the like
shall include the Receiver’s reasonable attorneys’ fees and legal expenses, incurred or expended
by the Receiver to enforce any payment due it under this Agreement either as against the
Companies, or in the prosecution or defense of any action, or concerning any matter resulting
from, relating to or in connection with the subject matter of this Agreement and the Collateral
pledged hereunder. The Companies waive all relief from all appraisement or exemption laws
now in force or hereafter enacted.

The proceeds realized from the sale of any Collateral may be applied, after allowing two (2)
business days for collection, first, to the reasonable costs, expenses, including reasonable
attorneys’ fees and expenses, incurred by the Receiver for collection and for acquisition,
completion, protection, sale and delivery of the Collateral; second, to any interest due upon any
of the obligations hereunder; and third, to the principal of the obligations hereunder. If any
deficiency shall remain, the Companies shall remain jointly and severally liable to the Receiver
therefor. All amounts collected in excess of the amounts permitted to be recouped by the
Receiver hereunder shall be remitted to the Companies.

       (c)      Through a sworn declaration from the Receiver stating that an Event of Default
has occurred, ex parte and without notice to the Companies, the right to apply to the
Receivership Court in the SEC Proceeding for the imposition of a receivership, and appointment
of the Receiver as receiver, over each of the Companies and the Collateral, and for the entry of
an order by the Receivership Court granting the foregoing in the form attached as Exhibit E.
Each of the Companies expressly waive their right to defend against such application for and
imposition of such a receivership upon the occurrence of an Event of Default, or otherwise argue
that such relief is not warranted or appropriate; provided, however, that the Companies may
argue as their sole defense to such an application and imposition that an Event of Default has not
occurred.

12.         Indemnification.

         (a)     From and after the Execution Date, the Companies (referred to jointly for
purposes of this Paragraph 12 as the “Indemnitor”) shall jointly and severally indemnify, defend,
and hold harmless, as applicable, Ganador and/or the Receiver and/or 1GC (each, as applicable,
is referred to for purposes of this Paragraph 12 as the “Indemnitee”) from and against any and all
costs, losses, liabilities, damages, lawsuits, deficiencies, claims and expenses, including without
limitation, interest, penalties, costs of litigation, and other losses, reasonable attorneys’ fees and

                                                  10
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405       Filed 12/20/18   Page 28 of 75



all amounts paid in investigation, preparation, defense or settlement of any of the foregoing if the
Indemnitee is, becomes, or is threatened to be made a party or witness or subject to any
threatened or pending action, suit, or proceeding of any kind, whether civil, criminal,
administrative, regulatory, or investigative proceedings, that relates in whole or in part to any
actual or alleged act, omission or breach in connection with this Agreement by the Indemnitor, or
any false representation or warranty, breach or failure by the Indemnitor to comply with any
covenant or agreement by the Indemnitor herein, including, without limitation, any ancillary or
enforcement proceeding relating thereto, including, without limitation, claims for monetary
damages against the Indemnitee with respect to an alleged breach of fiduciary duty.

        (b)      The indemnification and duty to defend provided by this Paragraph 12 shall be for
all claims incurred by the Indemnitee or on the Indemnitee's behalf. Indemnitee shall have the
right to select the counsel of its choosing in all matters covered by this Paragraph 12.

         (c)   If the Indemnitee is entitled under any provision of this Paragraph 12 to
indemnification for some or a portion of the expenses incurred by Indemnitee or on Indemnitee's
behalf in connection with any Proceeding, or in defense of any claim, issue or matter therein, and
any appeal therefrom, but not, however, for the total amount thereof, the Indemnitor shall
nevertheless indemnify the Indemnitee for the portion of such expenses to which the Indemnitee
is entitled.

       (d)     The Indemnitor shall not, without the prior written consent of the Indemnitee
(which consent may be withheld in the Indemnitee’s sole discretion), settle, compromise or
consent to the entry of any judgment in any pending or threatened proceeding in respect of which
indemnification or defense may be sought hereunder by such Indemnitee.

13.      Release by the Companies in Favor of the Receiver, Ganador and 1GC. From and
after the Effective Date, the Companies, on behalf of the Companies’ officers, directors,
members, partners, shareholders, agents, representatives, advisors, legal representatives, and
attorneys, and each of their respective predecessors, subsidiaries, successors, assigns and
affiliates (collectively, the “Releasor”) hereby release and discharge Ganador, the Receiver, 1GC
and each of their respective officers, directors, partners, members, shareholders managers,
agents, representatives heirs, executors, trustees, administrators, predecessors, subsidiaries,
successors, affiliates, assigns, advisors, legal representatives, attorneys, and employees
(collectively, the “Releasees”), from all liabilities arising from or related to any and all claims,
demands, controversies, actions, causes of action whether asserted or unasserted, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
proceedings, agreements, promises, variances, trespasses, obligations, liabilities, fines, penalties,
costs, expenses, attorneys’ fees, and damages of whatsoever character, nature, or kind, in law or
in equity, whether known or unknown, fixed or contingent, liquidated or unliquidated, pending
or not pending, disclosed or not disclosed, whether directly, representatively, derivatively or in
any other capacity (collectively, the “Claims”), which against the Releasees the Releasor ever
had, now has or hereafter can, shall or may have for, upon or by reason of, including, but not
limited to: any Claims in any way related to or arising from the Agreement, the Collateral, the
SEC Proceeding, the Bankruptcy Case, any actions or omissions of the Receiver individually and
in his role as the Receiver over Ganador; and any Claims in any way related to any actions or
omissions of the Receiver in connection with Bright Smile Financing, LLC, a Florida limited
liability company, BRR Block, a Florida corporation, Digi South, a Florida limited liability

                                                 11
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405       Filed 12/20/18   Page 29 of 75



company, Media Pay, a Florida limited liability company, Pay Now Direct, a Florida limited
liability company, the Bright Smile Trust, a trust created under the laws of the State of Florida,
and the Ruderman Family Trust, a trust created under the laws of the State of Florida
(collectively, the “Released Claims”).

In addition, following the Effective Date, the Releasor shall not assist or cooperate with any
other person to commence, prosecute or pursue any civil claim against any of the Releasees;
provided, however, that the Releasor shall be permitted to respond to subpoenas or court orders,
in which case the Releasor will notify the affected Releasees of any such subpoena or order
within three (3) business days of receipt so as to afford the affected Releasees the opportunity to
take such action as they deem appropriate. For the avoidance of doubt, the foregoing is not
intended to and shall not prevent the Releasor from cooperating with any civil or criminal law
enforcement authorities or governmental agencies.

If the Releasor breaches any of the foregoing provisions, the Releasor shall indemnify and hold
harmless each of the Releasees for any loss or damages, however suffered, caused by such
breach, including, without limitation, costs, expenses and reasonable attorneys' fees, including,
without limitation, attorneys’ fees incurred in the course of enforcement of this indemnification
provision. In connection with any such indemnification obligation, each of the Releasees shall be
entitled to retain the legal counsel of the Releasees’ choosing.

The Releasor represents and warrants that it has not assigned or transferred, or purported to
assign or transfer, to any person or entity any claim released hereby that it has had, now has or
may have against the Releasees or any portion thereof or interest therein.

Notwithstanding anything contained in this Paragraph 13 to the contrary, nothing herein shall
release the Releasees from any of their obligations under this Agreement.

Notwithstanding anything contained in this Agreement to the contrary, if the Effective Date does
not occur, the Releasor shall be under no obligation to release the Releasees pursuant to this
Paragraph 13.

14.         Release by Receiver, Ganador and 1GC in Favor of the Companies.

        (a)    Fox Swibel shall release from escrow to the Companies the Receiver Release and
the 1GC Release if the following conditions have been satisfied: (i) the Companies have made
payment in full of the Settlement Payment and any interest due and owing hereunder, and (ii)
Fox Swibel has received written confirmation from the Receiver that the Settlement Payment and
any interest due and owing hereunder has been paid in full.

        (b)     Upon payment in full of the Settlement Payment and any interest due and owing
hereunder, all liens and security interests granted by the Companies hereunder shall immediately
terminate. The Receiver shall cooperate with the Companies to file appropriate termination
statements and that, in the event that the Receiver shall fail to do so within five (5) business days
after a written request by Borrower, Borrower is authorized to file such termination statements in
the name of the Receiver (consistent with the terms of Section 9-513 of the Uniform Commercial
Code).



                                                 12
4839-9773-8873.16
                    Case 18-19121-RBR    Doc 405        Filed 12/20/18    Page 30 of 75



         (c)      The Receiver covenants and agrees that, following the Execution Date, as long as
there is not an uncured Event of Default, neither the Receiver nor its representatives shall
initiate, file, or cause to be filed or initiated, any civil or criminal action or investigation, inquiry
or other proceedings against the Companies in his capacity as Receiver over Ganador, Bright
Smile Financing, LLC, BRR Block Inc., Digi South LLC, Media Pay LLC, Pay Now Direct
LLC, the Ruderman Family Trust, and the Bright Smile Trust. Notwithstanding the foregoing,
both the Receiver and Ganador shall be permitted to respond to subpoenas or court orders, in
which case the Receiver or Ganador shall notify the affected Company of any such subpoena or
order promptly so as to afford the affected Company the opportunity to take such action as such
Company deems appropriate. For the avoidance of doubt, the foregoing is not intended to and
shall not prevent the Receiver or Ganador from cooperating with any civil or criminal law
enforcement authorities.

        (d)    The Companies agree that the time period between the Execution Date of this
Agreement and any Event of Default as described in Section 10 of this Agreement shall not be
counted in determining the applicability of any statute of limitations or other time-based defenses
in any action or proceeding brought by the Receiver, whether brought collectively or separately,
against any of the Releasees as defined in the Receiver Release attached to this Agreement as
Exhibit D-1. The foregoing applies to any defense, legal or equitable, based upon the lapse of
time, including but not limited to the statute of limitations, laches, waiver, timely action or
notice.

15.     Notices. All notices, demands or other communications required or permitted to be
given or made under this Agreement will be in writing and (i) delivered personally or (ii) sent by
an nationally recognized express courier service to the intended recipient of the notice, demand
or other communication at its address set forth below. Any notice, demand or communication
will be deemed to have been duly given (A) immediately if personally delivered or (B) on the
second Business Day after delivery to an nationally recognized express courier service, if sent
next day delivery, and in proving the giving of any notice, demand or other communication, it
will be sufficient to show that the envelope containing the notice, demand or other
communication was duly addressed (as evidenced by the courier receipt). The addresses of the
parties for purposes of this Agreement are as follows:

            If to the Receiver:

            Jon A Sale, Esq., as Receiver
            Nelson Mullins Broad and Cassel
            2 South Biscayne Boulevard
            One Biscayne Tower – 21st Floor
            Miami, Florida 33131

            with a copy thereof to:

            Nelson Mullins Broad and Cassel
            2 South Biscayne Boulevard
            One Biscayne Tower – 21st Floor
            Miami, Florida 33131
            Attn: Daniel S. Newman, Esq.

                                                   13
4839-9773-8873.16
                    Case 18-19121-RBR        Doc 405    Filed 12/20/18   Page 31 of 75




            If to 1GC:

            Greenberg Traurig, LLP
            333 SE 2nd Avenue
            Suite 4400
            Miami, Florida 33131
            Attn: Paul J. Keenan Jr., Esq.

            If to Unified:

            c/o Jesus Diaz
            4965 SW 91st Terrace Suite A
            Gainesville FL 32608

            with a copy thereof to:

            Fox Swibel Levin & Carroll LLP
            200 West Madison Street, Suite 3000
            Chicago, Illinois 60606
            Attn: Ryan T. Schultz

            If to Techmark:

            c/o Oscar Rodriguez
            4965 SW 91st Terrace Suite A
            Gainesville FL 32608

            with a copy thereof to:

            Fox Swibel Levin & Carroll LLP
            200 West Madison Street, Suite 3000
            Chicago, Illinois 60606
            Attn: Ryan T. Schultz

Any Party may from time to time, by notice in writing served upon the other Party as provided in
this Agreement, designate a different mailing address to which or a different person to whose
attention all such notices or demands are thereafter to be addressed.

16.     Waivers. No delay or omission by any Party in exercising any right or power arising
from any default by the other Parties shall be construed as a waiver of such default or as an
acquiescence therein, nor shall any single or partial exercise thereof preclude any further exercise
thereof or the exercise of any other right or power arising from any default by the other Parties.
No waiver of any breach of any of the covenants or conditions contained in this Agreement shall
be construed to be a waiver of or acquiescence in or consent to any previous or subsequent
breach of the same or of any other condition or covenant.



                                                   14
4839-9773-8873.16
                    Case 18-19121-RBR    Doc 405       Filed 12/20/18    Page 32 of 75



17.     Advice of Counsel. The Parties acknowledge that in entering into this Agreement, the
Parties have not relied upon any representations, warranties, promises or conditions made by the
other Parties or the other Parties’ agents, or the Receiver, that are not specifically set forth in this
Agreement. The Parties acknowledge that they each have freely executed this Agreement after
independent investigation, with the advice of independent counsel and without fraud, duress or
undue influence, and that each understands the content of this Agreement.

18.    No Admissions. This Agreement is entered into as a settlement and compromise of
disputed claims, and shall not be treated as an admission by any Party of any liability
whatsoever. The Parties are entering into this Agreement solely to avoid the inconvenience,
expense and uncertainty of litigation and expressly disclaim any liability to any other Party.

19.     Each Party to Bear its Own Costs. Except as expressly provided herein, each Party
shall bear its own costs in connection with this Agreement and its subject matter, whether such
costs were incurred before, or are incurred after, the Execution Date.

20.     Attorney's Fees. With regard to any action or proceeding filed or brought by either
Company against the Receiver, or by the Receiver against either Company, in connection with or
arising from this Agreement, the Prevailing Party (as such term is defined below) shall be
entitled to recover from such other party all of its reasonable costs and expenses incurred in
connection with such dispute, including attorneys’ fees and costs, expenses, court costs, expert
witness fees, and accounting and consulting fees. The term “Prevailing Party” means that party
whose position, or a substantial part thereof, is upheld in a final non-appealable judgment
rendered in such proceeding.

21.     Time of Essence; Context. Time is hereby declared to be of the essence of this
Agreement and of every part hereof. When the context and construction so require, all words
used in the singular herein shall be deemed to have been used in the plural and the masculine
shall include the feminine and the neuter and vice versa.

22.    Entire Agreement. This Agreement constitutes the entire understanding between the
Parties with respect to the subject matter hereof, superseding all prior written or oral
understandings, and may not be terminated, modified or amended in any way except by a written
agreement signed by each of the Parties.

23.    Severability. If any provision hereof or the application thereof to any party or
circumstance shall be invalid or unenforceable to any extent, such provision shall be reformed to
best achieve the intentions of the parties and the remainder of this Agreement and the application
of such provision to the other Parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

24.     Further Assurances. Promptly upon request from time to time of the Receiver, the
Companies shall, at their sole expense, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged or delivered, to or at the direction of the Receiver, all further acts,
transfers, assignments, powers and other documents and instruments as may be reasonably
requested to give effect to the transactions contemplated hereby.



                                                  15
4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405     Filed 12/20/18   Page 33 of 75



25.   Governing Law; Waiver of Right to Trial by Jury. THE PARTIES HEREBY
ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN NEGOTIATED AND
EXECUTED IN THE STATE OF FLORIDA. THE PARTIES EXPRESSLY AGREE THAT
THIS AGREEMENT SHALL BE GOVERNED BY, INTERPRETED UNDER AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF FLORIDA WITHOUT GIVING EFFECT TO FLORIDA'S PRINCIPLES OF CONFLICTS
OF LAWS. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE PARTIES EACH IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT THAT IS PRESIDING
OVER, OR THAT LAST PRESIDED OVER, THE SEC PROCEEDING. EACH PARTY
EXPRESSLY AND UNCONDITIONALLY WAIVES IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING BROUGHT UNDER OR ARISING OUT OF THIS
AGREEMENT ANY AND EVERY RIGHT EACH PARTY MAY HAVE TO A TRIAL BY
JURY.

26.     Counterparts; Interpretation. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which together shall constitute
but one and the same document. No ambiguity in any provision hereof shall be construed against
a Party by reason of the fact it was drafted by such Party or its counsel.


                                    [Signature Page Follows]




                                               16
4839-9773-8873.16
Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 34 of 75
Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 35 of 75
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 36 of 75
                                                                   EXECUTION VERSION
                                         SCHEDULE 1
                                        Deposit Accounts

                                           [Attached]




4839-9773-8873.16
                    Case 18-19121-RBR    Doc 405    Filed 12/20/18   Page 37 of 75


   Bank Name and Address                   Account Holder              Last Four Digits of
                                                                        Account Number

Bank of America – 7100 SW               National Techmark Inc.                4416
Archer Rd., Gainesville,
Florida 32608-4606
Bank of America – 7100 SW               Unified Analytics, LLC                2318
Archer Rd., Gainesville,
Florida 23608-4606




4839-9773-8873.16
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 38 of 75


                                         EXHIBIT A-1
                                  Form of SEC Approval Order

                                           [Attached]




4839-9773-8873.16
             Case 18-19121-RBR          Doc 405       Filed 12/20/18    Page 39 of 75
                                                                         EXECUTION VERSION

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

               Plaintiff,

v.

1 GLOBAL CAPITAL LLC, and
CARL RUDERMAN,

               Defendants, and
                                                           CASE NO. 18-cv-61991-BB BLOOM/VALLE
1 WEST CAPITAL LLC,
BRIGHT SMILE FINANCING, LLC,
BRR BLOCK INC.,
DIGI SOUTH LLC,
GANADOR ENTERPRISES, LLC,
MEDIA PAY LLC,
PAY NOW DIRECT LLC, and
RUDERMAN FAMILY TRUST,

               Relief Defendants.


                    ORDER GRANTING RECEIVER’S MOTION
              TO APPROVE SETTLEMENT AND RELEASE AGREEMENT

       THIS CAUSE comes before this Court on _________________, 2018, on the Receiver’s

Motion (the “Motion”) to Approve the Settlement and Release Agreement (the “Agreement”)

between National Techmark Inc. (“Techmark”), Unified Analytics, LLC (“Unified”) and Jon A.

Sale, Esq., solely in his capacity as the receiver (the “Receiver”) over Ganador Enterprises, LLC

(“Ganador”) and the Court having reviewed the Motion and the Agreement, having been advised

of the proposed Settlement and the complete execution of the Agreement, having heard argument

of counsel and proffers, and for the reasons stated on the record, the Court finds that in addition to

those reasons stated on the record:

       1.      In his Motion, the Receiver, as the Receiver over Ganador, seeks entry of an order

authorizing and approving the compromise, settlement and release (the “Settlement Order”) with

                                                  1
              Case 18-19121-RBR          Doc 405       Filed 12/20/18   Page 40 of 75
                                                                         EXECUTION VERSION

Unified and Techmark (the “Proposed Settlement”). Unified, Techmark, and the Receiver shall be

referred to collectively as the “Settling Parties.” The Proposed Settlement is made by the Receiver

pursuant to the powers conferred upon him by this Court’s Order Granting Ex Parte Motion for

Appointment of a Receiver [D.E. 12] (the “Receivership Order”). The terms of the Proposed

Settlement are set out in the Agreement, which is attached to the Motion as Exhibit A and

incorporated herein by reference.

         2.     The Court, noting that the Settling Parties have entered into the Proposed

Settlement and that notice was given to those potentially interested parties identified on the service

list of the Motion, having considered the Agreement, and having given an opportunity to be heard

to all persons requesting to be heard, it is

         ORDERED as follows:

         1.     The Court has jurisdiction over this matter pursuant to Sections 20(b), 20(d), and

22(a) of the Securities Act, 15 U.S.C. §§77t(b), 77t(d), and 77v(a), and Sections 21(d), 21(e), and

27 of the Exchange Act, 15 U.S.C. §§78u(d), 78u(e), and 78aa.

         2.     The form and means of the notice of the Proposed Settlement and the Motion are

hereby determined to have been the best notice practicable under the circumstances and to be good

and sufficient notice to all persons whose interests could be affected by the Settlement Order.

         3.     The Court has been apprised of the negotiations that preceded the Agreement and

finds that the Proposed Settlement is a result of arms-length bargaining among the Settling Parties

and represents a good faith compromise and resolution of the matters settled. There is no evidence

that the Proposed Settlement is the result of collusion among the Settling Parties or that there has

been an intent to prejudice the persons who, or the entities which, will be subject to this Settlement

Order.



                                                   2
             Case 18-19121-RBR            Doc 405       Filed 12/20/18      Page 41 of 75
                                                                             EXECUTION VERSION

        4.      The legal and factual bases set forth in the Motion and on the record establish that

the Proposed Settlement represents a fair, reasonable, and adequate resolution of the Settling

Parties’ dispute, and in light of the potential claims that could be asserted by the Receiver and the

defenses to those claims that would likely be asserted by Unified and Techmark, the Court finds

that the Proposed Settlement including, but not limited to, the release provision in Paragraph 13

and the Receiver Release in favor of Unified and Techmark, attached to the Agreement as Exhibit

D-1, is fair and equitable with respect to creditors in this receivership case, and is in the best interest

of this receivership estate.

        5.      This Court retains jurisdiction to enforce the terms of the Agreement.

        6.      The Motion to is granted and the terms of the Agreement are hereby approved and

incorporated into this Settlement Order.

        DONE AND ORDERED in Chambers at Miami, Florida, this _____ day of __________,

______.


                                                         HONORABLE JUDGE BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record




                                                    3
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 42 of 75


                                         EXHIBIT A-2
                                  Form of 1GC Approval Order

                                           [Attached]




4839-9773-8873.16
                 Case 18-19121-RBR             Doc 405        Filed 12/20/18        Page 43 of 75




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION
                                       www.flsb.uscourts.gov

    In re:                                                    Chapter 11

    1 GLOBAL CAPITAL LLC, et al.,1                            Case No. 18-19121-RBR

                                Debtors.

    ORDER GRANTING DEBTORS’ MOTION FOR APPROVAL OF (I) SETTLEMENT
      AND RELEASE AGREEMENT AND (II) DEBTORS’ RELEASE IN FAVOR OF
          NATIONAL TECHMARK INC. AND UNIFIED ANALYTICS, LLC

             THIS MATTER came before the Court upon the Debtors’ Motion for Entry of an Order

Approving (I) Settlement and Release Agreement and (II) The Debtors’ Release in Favor of

National Techmark Inc. and Unified Analytics, LLC Granted in Connection Therewith [ECF

__________] (the “Motion”). Capitalized terms not otherwise defined herein shall have the

meaning given to such terms in the Motion. The Court having reviewed the Motion, having been

advised of the settlement (the “Settlement”) between National Techmark Inc., a Nevada


1
 The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each Debtor’s
federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach Blvd., Suite
409, Hallandale Beach 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach Blvd., Suite 409, Hallandale
Beach, FL 33009 (1711).
                                                          1
FTL 112005062v2

4848-8503-4362
                 Case 18-19121-RBR      Doc 405          Filed 12/20/18   Page 44 of 75



corporation (“Techmark”), Unified Analytics, LLC, a Nevada limited liability company

(“Unified” and together with Techmark, the “Companies”), and Jon A. Sale, Esq., solely in his

capacity as the court-appointed receiver (“Receiver”) over Ganador Enterprises, LLC, a Florida

limited liability company (“Ganador”) and certain other non-Debtor affiliates of the Debtors

(collectively, the “Receivership Estate”), pursuant to the terms of that certain Settlement and

Release Agreement made and entered into as of December 10, 2018 (the “Agreement”), which

Agreement has been fully executed by Techmark, Unified and the Receiver on behalf of Ganador,

having heard argument of counsel and any evidence entered by counsel, and for the reasons stated

on the record, the Court finds that in addition to those reasons stated on the record:

          A.      By the Motion, 1 Global Capital LLC and 1 West Capital LLC (the “Debtors”),

seek entry of an order (the “Order”) approving the Agreement and authorizing the grant of release

(the “Release”) by the Debtors in favor of the Companies. The Debtors, Techmark and Unified

shall be referred to collectively as the “Parties.” The Release is set forth as Exhibit D-2 to the

Agreement, which Agreement is attached to the Motion as Exhibit B.

          B.      The Court, noting that (i) the Companies and the Receiver have entered into the

Agreement, (ii) the Release is an integral part of the Agreement, (iii) the proceeds to be received

by the Receiver pursuant to the Settlement will inure to the benefit of the Debtors’ creditors,

(iv) notice was given to those potentially interested parties identified on the service list of the

Motion, having considered the Agreement and the Release, and having given an opportunity to be

heard to all persons requesting to be heard, it is

          ORDERED as follows:




                                                     2
FTL 112005062v2

4848-8503-4362
                 Case 18-19121-RBR        Doc 405       Filed 12/20/18   Page 45 of 75



           1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

authority to enter this Order approving the Agreement and authorizing the Release pursuant to 11

U.S.C. §105(a) and Bankruptcy Rule 9019(a).

           2.     The form and means of the notice of the Release and the Motion are hereby

determined to have been the best notice practicable under the circumstances and to be good and

sufficient notice to all persons whose interests could be affected by the Order.

           3.     The Court has been apprised of the negotiations that preceded the Agreement and

Release, and finds that the Agreement and Release are the result of arm’s-length bargaining among

the Parties and represent a good faith compromise and resolution of the matters settled. There is

no evidence that the Agreement is the result of collusion among the Parties or that there has been

any intent to prejudice the persons who, or the entities which, will be subject to this Order.

           4.     The legal and factual bases set forth in the Motion and on the record establish that

the Agreement represents a fair, reasonable, and adequate resolution of the Parties’ dispute, and in

light of the claims that could be asserted by the Debtors, and the defenses to those claims that

would be asserted by the Companies, and the fact that there is significant overlap between the

creditors of the Receivership Estate and the creditors of the Bankruptcy Estates such that the

proceeds of the Settlement will inure to the benefit of the Debtors’ creditors, the Court finds that

the Agreement is fair and equitable with respect to creditors in these Chapter 11 Cases, and is in

the best interest of the Bankruptcy Estates.

           5.     The Motion is granted, the Agreement is approved and the Debtors are authorized

to grant the Release.

           6.     The Court retains jurisdiction over the Parties to enforce and interpret the

Agreement and Release.

                                                    3
FTL 112005062v2

4848-8503-4362
                 Case 18-19121-RBR    Doc 405       Filed 12/20/18   Page 46 of 75



                                        #       #       #



Submitted by:

John R. Dodd, Esq.
Fla. Bar No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
33 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Court.)




                                                4
FTL 112005062v2

4848-8503-4362
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 47 of 75


                                          EXHIBIT B-1
                              Form of Sworn Declaration of Techmark

                                           [Attached]




4839-9773-8873.16
                   Case 18-19121-RBR           Doc 405   Filed 12/20/18        Page 48 of 75


                                                                               EXECUTION VERSION

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

                    Plaintiff,

v.

1 GLOBAL CAPITAL LLC, and
CARL RUDERMAN,

                    Defendants, and
                                                                CASE NO. 18-cv-61991-BB BLOOM/VALLE
1 WEST CAPITAL LLC,
BRIGHT SMILE FINANCING, LLC,
BRR BLOCK INC.,
DIGI SOUTH LLC,
GANADOR ENTERPRISES, LLC,
MEDIA PAY LLC,
PAY NOW DIRECT LLC, and
RUDERMAN FAMILY TRUST,

                    Relief Defendants.


                      SWORN DECLARATION OF NATIONAL TECHMARK INC.

STATE OF FLORIDA                   )
                                   )SS
                                   )

            Capitalized terms used but not defined herein shall have the meaning given to such terms in the

Agreement (as defined below).

            BEFORE           ME,         the     undersigned      authority,      personally      appeared

__________________________________, an authorized representative (“Authorized Representative”) of

National Techmark Inc., a Nevada corporation (the “Company”), one of the Companies under that certain

Settlement and Release Agreement made and entered into as of December 10, 2018 (the “Agreement”)

between the Company, Unified Analytics, LLC, a Nevada limited liability company (“Unified”), Jon A.

Sale, Esq., solely in his capacity as the Receiver (the “Receiver”) over Ganador Enterprises, LLC, a

Florida limited liability company (the “Ganador”), who after being first duly sworn, deposes and says in



4817-2520-6137.3
                   Case 18-19121-RBR          Doc 405       Filed 12/20/18     Page 49 of 75



the capacity of _____________________________________ of the Company, and not in an individual

capacity, that:

            1.      I am familiar with the facts relating to the above-referenced proceeding, and have

knowledge of the facts contained herein and make this affidavit on knowledge and swear to the truth of

the matters stated herein.

            2.      None of the funds being used by the Company to make the Settlement Payment have

been or will be obtained from Ruderman, any of Ruderman’s family members, or any of Ruderman’s

related or affiliated entities, including without limitation, the Ruderman Family Trust.

            3.      None of the funds being used by the Company to make the Settlement Payment have

been or will be obtained from: (i) 1 Global Capital LLC; (ii) 1 West Capital LLC; (iii) Bright Smile

Financing, LLC; (iv) BRR Block Inc.; (v) Digi South LLC; (vi) Ganador; (vii) Media Pay LLC; (viii) Pay

Now Direct LLC; or (ix) any other party who, directly or indirectly, were at any time investors in 1

Global Capital LLC or any other party subject to the SEC Proceeding. Ruderman, any of Ruderman’s

family members, Ruderman’s related or affiliated entities including without limitation, the Ruderman

Family Trust and all of the entities referenced in this paragraph shall be referred to as the “Tainted

Parties.”

            4.      None of the Tainted Parties will engage in, consult with, participate in, otherwise assist,

hold a position as shareholder, director, officer, consultant, employee, partner, member, manager, or

investor, or are in any way affiliated with the Company.

            5.      To the best of each of the Companies’ and their respective principals’ knowledge, neither

Company received, directly or indirectly, funds from any of the Tainted Parties other than Ganador or

engaged in any business transaction or business relationship with the Tainted Parties other than Ganador.



                                                [Signature Page Follows]




                                                        2
4817-2520-6137.3
                   Case 18-19121-RBR   Doc 405   Filed 12/20/18     Page 50 of 75


                                                                     EXECUTION VERSION

FURTHER AFFIANT SAYETH NAUGHT.

NATIONAL TECHMARK INC.

By: ______________________________________
Name: ____________________________________
Title: _____________________________________



SWORN TO AND SUBSCRIBED before me this ______ day of [●], 2018, by [●], [the [●] of [●]], who is
personally known to me or who has produced ______________________________ as identification.


                                                   _______________________________
                                                   (Signature of notary public)
                                                   State of Florida
                                                   _______________________________
                                                   (Typed name of notary public)

                                                   My Commission Expires ___________

                                                   Commission number ______________




4817-2520-6137.3
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18      Page 51 of 75
                                                                      EXECUTION VERSION
                                         EXHIBIT B-2
                               Form of Sworn Declaration of Unified




4839-9773-8873.16
                   Case 18-19121-RBR           Doc 405   Filed 12/20/18        Page 52 of 75


                                                                               EXECUTION VERSION

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

                    Plaintiff,

v.

1 GLOBAL CAPITAL LLC, and
CARL RUDERMAN,

                    Defendants, and
                                                                CASE NO. 18-cv-61991-BB BLOOM/VALLE
1 WEST CAPITAL LLC,
BRIGHT SMILE FINANCING, LLC,
BRR BLOCK INC.,
DIGI SOUTH LLC,
GANADOR ENTERPRISES, LLC,
MEDIA PAY LLC,
PAY NOW DIRECT LLC, and
RUDERMAN FAMILY TRUST,

                    Relief Defendants.


                        SWORN DECLARATION OF UNIFIED ANALYTICS, LLC

STATE OF FLORIDA                   )
                                   )SS
                                   )

            Capitalized terms used but not defined herein shall have the meaning given to such terms in the

Agreement (as defined below).

            BEFORE           ME,         the     undersigned      authority,      personally      appeared

__________________________________, an authorized representative (“Authorized Representative”) of

Unified Analytics, LLC, a Nevada limited liability company (the “Company”), one of the Companies under

that certain Settlement and Release Agreement made and entered into as of December 10, 2018 (the

“Agreement”) between National Techmark Inc., a Nevada Corporation (“Techmark”), Unified Analytics,

LLC, a Nevada limited liability company (“Unified”), Jon A. Sale, Esq., solely in his capacity as the

Receiver (the “Receiver”) over Ganador Enterprises, LLC, a Florida limited liability company (the



4826-6256-1146.2
                   Case 18-19121-RBR             Doc 405       Filed 12/20/18     Page 53 of 75



“Ganador”),        who   after   being   first   duly   sworn,    deposes   and   says   in   the   capacity   of

_____________________________________ of the Company, and not in an individual capacity, that:

            1.      I am familiar with the facts relating to the above-referenced proceeding, and have

knowledge of the facts contained herein and make this affidavit on knowledge and swear to the truth of the

matters stated herein.

            2.      None of the funds being used by the Company to make the Settlement Payment have been

or will be obtained from Ruderman, any of Ruderman’s family members, or any of Ruderman’s related or

affiliated entities, including without limitation, the Ruderman Family Trust.

            3.      None of the funds being used by the Company to make the Settlement Payment have been

or will be obtained from: (i) 1 Global Capital LLC; (ii) 1 West Capital LLC; (iii) Bright Smile Financing,

LLC; (iv) BRR Block Inc.; (v) Digi South LLC; (vi) Ganador; (vii) Media Pay LLC; (viii) Pay Now Direct

LLC; or (ix) any other party who, directly or indirectly, were at any time investors in 1 Global Capital LLC

or any other party subject to the SEC Proceeding. Ruderman, any of Ruderman’s family members,

Ruderman’s related or affiliated entities including without limitation, the Ruderman Family Trust and all

of the entities referenced in this paragraph shall be referred to as the “Tainted Parties.”

            4.      None of the Tainted Parties will engage in, consult with, participate in, otherwise assist,

hold a position as shareholder, director, officer, consultant, employee, partner, member, manager, or

investor, or are in any way affiliated with the Company.

            5.      To the best of each of the Companies’ and their respective principals’ knowledge, neither

Company received, directly or indirectly, funds from any of the Tainted Parties other than Ganador or

engaged in any business transaction or business relationship with the Tainted Parties other than Ganador.



                                                  [Signature Page Follows]




                                                           2
4826-6256-1146.2
                   Case 18-19121-RBR   Doc 405   Filed 12/20/18     Page 54 of 75


                                                                     EXECUTION VERSION

FURTHER AFFIANT SAYETH NAUGHT.

UNIFIED ANALYTICS, LLC

By: ______________________________________
Name: ____________________________________
Title: _____________________________________



SWORN TO AND SUBSCRIBED before me this ______ day of [●], 2018, by [●], [the [●] of [●]], who is
personally known to me or who has produced ______________________________ as identification.


                                                   _______________________________
                                                   (Signature of notary public)
                                                   State of Florida
                                                   _______________________________
                                                   (Typed name of notary public)

                                                   My Commission Expires ___________

                                                   Commission number ______________




4826-6256-1146.2
                    Case 18-19121-RBR    Doc 405   Filed 12/20/18   Page 55 of 75


                                         EXHIBIT C-1
                          Form of Company Certificate as of Execution Date

                                            [Attached]




4839-9773-8873.16
                   Case 18-19121-RBR            Doc 405       Filed 12/20/18        Page 56 of 75
                                                                                          EXECUTION VERSION


                                  FORM OF COMPANY CERTIFICATE
                                     AS OF EXECUTION DATE

        I, [●], Officer of [●]1, a [Jurisdiction/Type of Entity] (the “Company”), in connection with
that certain Settlement and Release Agreement (the “Agreement”) made and entered into as of
December 10, 2018 between National Techmark Inc., a Nevada corporation (“Techmark”),
Unified Analytics, LLC, a Nevada limited liability company (“Unified”), and Jon A. Sale, Esq.,
solely in his capacity as the receiver (the “Receiver”) over Ganador Enterprises, LLC, a Florida
limited liability company (“Ganador”).
       1. The undersigned is personally familiar, in his capacity as [●] of the Company, with the
          matters hereinafter set forth.

       2. Each of the covenants, representations and warranties of the Company contained in the
          Agreement were true and correct in all material respects when made and are true and
          correct in all material respects as of the Execution Date (as defined in the Agreement).

       3. All obligations of the Company contained in the Agreement to be performed prior to or on
          the Execution Date have been timely performed in all material respects.

       4. Attached as Exhibit 1 is a certified copy of the Certificate of Formation of the Company as
          originally filed together with all amendments thereto.

       5. Attached as Exhibit 2 is a good standing certificate for the Company issued by the Secretary
          of State of the State of Nevada.

       6. Attached as Exhibit 3 is a true, correct and complete copy of resolutions of the governing
          body of the Company approving the Agreement and transactions contemplated thereby,
          which resolutions were adopted in accordance with the provisions of law, the Certificate
          of Formation and operating agreement or other applicable agreement of the Company, and
          such resolutions are now in full force and effect and have not been modified in any respect.

       7. This Company Certificate is made on behalf of the Company, and not in the undersigned’s
          personal capacity, and is binding upon the Company.

       8. This Company Certificate is made with full knowledge that Seller is relying on the same
          for the closing of the transactions contemplated by the Agreement.


                                            [Signature Page Follows]




1
    This company certificate will be delivered on or prior to the Execution Date by each of the Companies.
4846-1983-3464.2
                   Case 18-19121-RBR        Doc 405     Filed 12/20/18     Page 57 of 75
                                                                                  EXECUTION VERSION


            I, [--], Officer of the Company, have signed this Company Certificate this [--] day of [--],
2018.




                                                  By: __________________________________
                                                  Name:
                                                  Title:




4846-1983-3464.2


                              [Signature Page to Company Certificate (Ganador)]
                    Case 18-19121-RBR    Doc 405    Filed 12/20/18   Page 58 of 75


                                         EXHIBIT C-2
                           Form of Company Certificate as of Effective Date

                                             [Attached]




4839-9773-8873.16
                   Case 18-19121-RBR            Doc 405       Filed 12/20/18        Page 59 of 75
                                                                                         EXECUTION VERSION


                                  FORM OF COMPANY CERTIFICATE
                                      AS OF EFFECTIVE DATE

        I, [●], Officer of [●]1, a [Jurisdiction/Type of Entity] (the “Company”), in connection with
that certain Settlement and Release Agreement (the “Agreement”) made and entered into as of
December 10, 2018 between National Techmark Inc., a Nevada corporation (“Techmark”),
Unified Analytics, LLC, a Nevada limited liability company (“Unified”), and Jon A. Sale, Esq.,
solely in his capacity as the receiver (the “Receiver”) over Ganador Enterprises, LLC, a Florida
limited liability company (“Ganador”).
       1. The undersigned is personally familiar, in his capacity as [●] of the Company, with the
          matters hereinafter set forth.

       2. Each of the covenants, representations and warranties of the Company contained in the
          Agreement were true and correct in all material respects when made and are true and
          correct in all material respects as of the Effective Date (as defined in the Agreement).

       3. All obligations of the Company contained in the Agreement to be performed prior to or on
          the Effective Date have been timely performed in all material respects.

       4. As of the Effective Date, the resolutions attached as Exhibit 3 to that certain Company
          Certificate as of the Execution Date remain in full force and effect and have not been
          modified in any respect.

       5. This Company Certificate is made on behalf of the Company, and not in the undersigned’s
          personal capacity, and is binding upon the Company.

       6. This Company Certificate is made with full knowledge that Seller is relying on the same
          for the closing of the transactions contemplated by the Agreement.


                                            [Signature Page Follows]




1
    This company certificate will be delivered on the Effective Date by each of the Companies.




4837-9200-8570.1
                   Case 18-19121-RBR       Doc 405     Filed 12/20/18     Page 60 of 75
                                                                                 EXECUTION VERSION


            I, [--], Officer of the Company, have signed this Company Certificate as of the Effective
Date.




                                                 By: __________________________________
                                                 Name:
                                                 Title:




                             [Signature Page to Company Certificate (Ganador)]
4837-9200-8570.1
                    Case 18-19121-RBR   Doc 405    Filed 12/20/18   Page 61 of 75


                                           EXHIBIT D-1
                         Form of Receiver Release in Favor of the Companies

                                            [Attached]




4839-9773-8873.16
                   Case 18-19121-RBR       Doc 405     Filed 12/20/18     Page 62 of 75
                                                                              EXECUTION VERSION


                                          FORM OF
                                 RECEIVER RELEASE OF CLAIMS
The undersigned person (the “Affiant”), in consideration of:

            that certain Settlement and Release Agreement (the “Agreement”) approved by
            the United States District Court for the Southern District of Florida (the “Court”)
            in Case No. 18-cv-61991-BB-BLOOM/VALLE (the “SEC Proceeding”) and the
            United States Bankruptcy Court Southern District of Florida (the “Bankruptcy
            Court”) in Case No. 18-19121-RBR (the “Bankruptcy Case”), which Agreement
            was made and entered into as of December 10, 2018, and became effective as of
            __________________________, 2018, between National Techmark Inc., a
            Nevada corporation (“Techmark”) and Unified Analytics, LLC, a Nevada limited
            liability company (“Unified”), and Jon A. Sale, Esq., solely in his capacity as the
            Court-appointed receiver (“Receiver”) over Ganador Enterprises, LLC, a Florida
            limited liability company (“Ganador”), of which this Release of Claims (this
            “Release”) is an integral part, and the premises and the mutual promises contained
            in the Agreement, and other good and valuable consideration, the receipt and
            sufficiency of which are hereby acknowledged,

on behalf of:

            Ganador and its respective predecessors, subsidiaries, successors, assigns and
            affiliates including, but not limited to, Bright Smile Financing LLC, BRR Block
            Inc., Digi South LLC, Media Pay LLC and Pay Now Direct LLC, the Ruderman
            Family Trust, and the Bright Smile Trust (collectively, the “Releasor”),

hereby releases and discharges:

            Unified and Techmark, and each of the persons and entities set forth on Schedule
            A hereto (collectively, the “Releasees”)

from:

            all liabilities arising from any and all claims, demands, controversies, actions,
            causes of action suits, debts, dues, sums of money, accounts, reckonings, bonds,
            bills, specialties, covenants, contracts, proceedings, agreements, promises,
            variances, trespasses, obligations, liabilities, fines, penalties, costs, expenses,
            attorneys’ fees, and damages of whatsoever character, nature, or kind, in law or in
            equity, whether asserted or unasserted, whether known or unknown, fixed or
            contingent, liquidated or unliquidated, pending or not pending, disclosed or not
            disclosed, whether directly, representatively, derivatively or in any other capacity
            (collectively, the “Claims”),

which against the Releasees the Releasor ever had, now has or hereafter can, shall or may have
for, upon or by reason of, including, but not limited to:




4846-5741-0682.2
                   Case 18-19121-RBR       Doc 405     Filed 12/20/18      Page 63 of 75
                                                                             EXECUTION VERSION


            any Claims in any way related to or arising from the Agreement, the Collateral,
            the SEC Proceeding or the Bankruptcy Case (collectively, the “Released
            Claims”); provided, however, that the Released Claims shall not include any
            claims against Releasees the Receiver ever had, now has, or hereafter can have for
            breach of any of Releasees’ obligations under the Agreement including, but not
            limited to, the covenants made and representations and warranties given by
            Releasees thereunder.

       Additionally, the Releasor hereby releases and discharges the persons and entities set
forth on Schedule B hereto (collectively, the “Limited Releasees”) from all Claims related to
Ganador and the negotiation and execution of the Agreement.

       The Releasor shall not commence, prosecute, or assert any action, complaint, demand,
cause of action, arbitration or other proceeding of any kind relating to, arising out of or involving
in any way the Released Claims including, without limitation, any action for contribution,
indemnity or otherwise, against or affecting any of the Releasees or any of their property, except
for the purpose of enforcing this or any other Release executed in connection with the
Agreement. For avoidance of doubt, the foregoing is not intended to and shall not prevent the
Releasor from cooperating with any civil or criminal law enforcement authorities or government
agencies.

        In addition, the Releasor shall not assist or cooperate with any other person to commence,
prosecute or pursue any civil claim against any Releasee provided, however, that the Releasor
shall be permitted to respond to subpoenas or court orders, in which case the Releasor will notify
the affected Releasee or Releasses of any such subpoena or order promptly so as to afford the
affected Releasee or Releasses the opportunity to take such action as they deem appropriate. For
the avoidance of doubt, the foregoing is not intended to and shall not prevent the Releasor from
cooperating with any civil or criminal law enforcement authorities or government agencies.

       The Releasor represents and warrants that Releasor has not assigned or transferred, or
purported to assign or transfer, to any person or entity any claim released hereby that it has had,
now has or may have against Releasees or any portion thereof or interest therein.

        Notwithstanding anything contained in this Release to the contrary (a) nothing herein
shall release the Releasees from any of their obligations under this Agreement; and (b) the
releases set forth herein shall only become effective upon this Release being released from
escrow pursuant to the Agreement.

            This Release may be modified only by a writing duly executed by the parties hereto.

            This Release is integral to and forms part of the Agreement.

     AFFIANT HEREBY ACKNOWLEDGES THAT THIS RELEASE HAS BEEN
NEGOTIATED AND EXECUTED IN THE STATE OF FLORIDA. AFFIANT EXPRESSLY
AGREES THAT THIS RELEASE SHALL BE GOVERNED BY, INTERPRETED UNDER
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA WITHOUT GIVING EFFECT TO FLORIDA'S PRINCIPLES OF


4846-5741-0682.2
                   Case 18-19121-RBR   Doc 405   Filed 12/20/18      Page 64 of 75
                                                                        EXECUTION VERSION


CONFLICTS OF LAWS. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS RELEASE, THE PARTIES EACH
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT THAT IS
PRESIDING OVER, OR THAT LAST PRESIDED OVER, THE SEC PROCEEDING.
AFFIANT EXPRESSLY AND UNCONDITIONALLY WAIVES IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING BROUGHT UNDER OR ARISING OUT OF THIS
RELEASE ANY AND EVERY RIGHT AFFIANT MAY HAVE TO A TRIAL BY JURY.

        Unless otherwise defined herein, capitalized terms used herein shall have the definitions
set forth in the Agreement.

       The Affiant has caused this Release to be executed and delivered by its duly authorized
representative as of [--], 2018. Notwithstanding anything herein to the contrary, this Release
shall become effective upon its release from escrow as provided in Paragraph 14(a) of the
Agreement.




                                             Jon A. Sale, Esq., solely in his capacity as
                                             court-appointed receiver of, and on behalf
                                             of, Ganador Enterprises, LLC, Bright
                                             Smile Financing, LLC, BRR Block Inc.,
                                             Digi South LLC, Media Pay LLC and Pay
                                             Now Direct LLC, each a Florida limited
                                             liability company, and the Ruderman
                                             Family Trust and the Bright Smile Trust,
                                             each a trust created under the laws of the
                                             State of Florida.




4846-5741-0682.2
                   Case 18-19121-RBR      Doc 405   Filed 12/20/18   Page 65 of 75
                                                                       EXECUTION VERSION


                                           SCHEDULE A

      -     Jesus Diaz
      -     Oscar Rodriguez
      -     Midaaswi, LLC d/b/a SmallLoan.net
      -     L.D.F. Holdings, LLC
      -     Lac Du Flambeau Band of Lake Superior Cippeaw Indians of Wisconsin
      -     The following employees of Unified and Techmark:

                    1. Juan Salas-Guillen
                    2. Erin L. Wilder
                    3. Adam D. Church
                    4. Peter T. Chwala
                    5. Melissa L. Drotar Fordham
                    6. Stephen S. Gerling
                    7. Sarah G. Griffin
                    8. Nathaniel A. Hensley
                    9. Evelyn Villanueva
                    10. Peng Xiao
                    11. Mayra I. Zayas-Diaz




4846-5741-0682.2
                   Case 18-19121-RBR     Doc 405     Filed 12/20/18    Page 66 of 75
                                                                          EXECUTION VERSION


                                            SCHEDULE B

      -     Ken Hachikian
      -     Ivy Consulting Group
      -     Fox Swibel Levin & Carroll LLP and all of its attorneys and employees




4846-5741-0682.2
                    Case 18-19121-RBR   Doc 405    Filed 12/20/18   Page 67 of 75


                                          EXHIBIT D-2
                           Form of 1GC Release in Favor of the Companies

                                            [Attached]




4839-9773-8873.16
             Case 18-19121-RBR         Doc 405     Filed 12/20/18     Page 68 of 75
                                                                          EXECUTION VERSION


                                   FORM OF
                    1 GLOBAL CAPITAL LLC RELEASE OF CLAIMS
The undersigned person (the “Affiant”), in consideration of:

        that certain Settlement and Release Agreement (the “Agreement”) approved by
        the United States District Court for the Southern District of Florida (the “Court”)
        in Case No. 18-cv-61991-BB-BLOOM/VALLE (the “SEC Proceeding”) and the
        United States Bankruptcy Court Southern District of Florida (the “Bankruptcy
        Court”) in Case No. 18-19121-RBR (the “Bankruptcy Case”), which Agreement
        was made and entered into as of December 10, 2018, and became effective as of
        ___________________________, 2018, between National Techmark Inc., a
        Nevada corporation (“Techmark”) and Unified Analytics, LLC, a Nevada limited
        liability company (“Unified”), and Jon A. Sale, Esq., solely in his capacity as the
        Court-appointed receiver (“Receiver”) over Ganador Enterprises, LLC, a Florida
        limited liability company (“Ganador”), of which this Release of Claims (this
        “Release”) is an integral part, and the premises and the mutual promises contained
        in the Agreement, and other good and valuable consideration, the receipt and
        sufficiency of which are hereby acknowledged,

on behalf of:

        1 Global Capital LLC, a Florida limited liability company, as debtor-in-
        possession in the Bankruptcy Case (“1 Global”) and 1 West Capital LLC, a
        Florida limited liability company (collectively, the “Releasor”),

hereby releases and discharges:

        Unified and Techmark, and each of the persons and entities set forth on Schedule
        A hereto (collectively, the “Releasees”)

from:

        all liabilities arising from any and all claims, demands, controversies, actions,
        causes of action suits, debts, dues, sums of money, accounts, reckonings, bonds,
        bills, specialties, covenants, contracts, proceedings, agreements, promises,
        variances, trespasses, obligations, liabilities, fines, penalties, costs, expenses,
        attorneys’ fees, and damages of whatsoever character, nature, or kind, in law or in
        equity, whether asserted or unasserted, whether known or unknown, fixed or
        contingent, liquidated or unliquidated, pending or not pending, disclosed or not
        disclosed, whether directly, representatively, derivatively or in any other capacity
        (collectively, the “Claims”),

which against the Releasees the Releasor ever had, now has or hereafter can, shall or may have
for, upon or by reason of, including, but not limited to:

        any Claims in any way related to or arising from the Agreement, the Collateral,
        the SEC Proceeding or the Bankruptcy Case (collectively, the "Released
             Case 18-19121-RBR         Doc 405      Filed 12/20/18     Page 69 of 75
                                                                           EXECUTION VERSION


       Claims"); provided, however, that the Released Claims shall not include any
       claims against Releasees the Releasor ever had, now has, or hereafter can have for
       breach of any of Releasees’ obligations under the Agreement including, but not
       limited to, the covenants made and representations and warranties given by
       Releasees thereunder, all of which were a material inducement for Releasor
       providing this Release.

       Additionally, the Releasor hereby releases and discharges the persons and entities set
forth on Schedule B hereto (collectively, the “Limited Releasees”) from all Claims related to
Ganador and the negotiation and execution of the Agreement.

       The Releasor shall not commence, prosecute, or assert any action, complaint, demand,
cause of action, arbitration or other proceeding of any kind relating to, arising out of or involving
in any way the Released Claims including, without limitation, any action for contribution,
indemnity or otherwise, against or affecting any of the Releasees or any of their property, except
for the purpose of enforcing this or any other Release executed in connection with the
Agreement. For avoidance of doubt, the foregoing is not intended to and shall not prevent the
Releasor from cooperating with any civil or criminal law enforcement authorities or government
agencies.

        In addition, the Releasor shall not assist or cooperate with any other person to commence,
prosecute or pursue any civil claim against any Releasee provided, however, that the Releasor
shall be permitted to respond to subpoenas or court orders, in which case the Releasor will notify
the affected Releasee or Releasses of any such subpoena or order promptly so as to afford the
affected Releasee or Releasses the opportunity to take such action as they deem appropriate. For
the avoidance of doubt, the foregoing is not intended to and shall not prevent the Releasor from
cooperating with any civil or criminal law enforcement authorities or government agencies.

        The Releasor represents and warrants that it has not assigned or transferred, or purported
to assign or transfer, to any person or entity any claim released hereby that it has had, now has or
may have against Releasees or any portion thereof or interest therein.

        Notwithstanding anything contained in this Release to the contrary (a) nothing herein
shall release the Releasees from any of their obligations under this Agreement; and (b) the
releases set forth herein shall only become effective upon this Release being released from
escrow pursuant to the Agreement.

       This Release may be modified only by a writing duly executed by the parties hereto.

       This Release is integral to and forms part of the Agreement.

     AFFIANT HEREBY ACKNOWLEDGES THAT THIS RELEASE HAS BEEN
NEGOTIATED AND EXECUTED IN THE STATE OF FLORIDA. AFFIANT EXPRESSLY
AGREES THAT THIS RELEASE SHALL BE GOVERNED BY, INTERPRETED UNDER
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA WITHOUT GIVING EFFECT TO FLORIDA'S PRINCIPLES OF
CONFLICTS OF LAWS. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
            Case 18-19121-RBR        Doc 405     Filed 12/20/18     Page 70 of 75
                                                                       EXECUTION VERSION


ARISING OUT OF OR RELATING TO THIS RELEASE, THE PARTIES EACH
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT THAT IS
PRESIDING OVER, OR THAT LAST PRESIDED OVER, THE SEC PROCEEDING.
AFFIANT EXPRESSLY AND UNCONDITIONALLY WAIVES IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING BROUGHT UNDER OR ARISING OUT OF THIS
RELEASE ANY AND EVERY RIGHT AFFIANT MAY HAVE TO A TRIAL BY JURY.

        Unless otherwise defined herein, capitalized terms used herein shall have the definitions
set forth in the Agreement.

       The Affiant has caused this Release to be executed and delivered by its duly authorized
representative as of [--], 2018. Notwithstanding anything herein to the contrary, this Release
shall become effective upon its release from escrow as provided in Paragraph 14(a) of the
Agreement.

                                             1Global Capital LLC, a Florida limited
                                             liability company


                                             By: ___________________________
                                             Name:
                                             Title:
        Case 18-19121-RBR       Doc 405    Filed 12/20/18   Page 71 of 75
                                                               EXECUTION VERSION


                                  SCHEDULE A

-   Jesus Diaz
-   Oscar Rodriguez
-   Midaaswi, LLC d/b/a SmallLoan.net
-   L.D.F. Holdings, LLC
-   Lac Du Flambeau Band of Lake Superior Cippeaw Indians of Wisconsin
-   The following employees of Unified and Techmark:

        1. Juan Salas-Guillen
        2. Erin L. Wilder
        3. Adam D. Church
        4. Peter T. Chwala
        5. Melissa L. Drotar Fordham
        6. Stephen S. Gerling
        7. Sarah G. Griffin
        8. Nathaniel A. Hensley
        9. Evelyn Villanueva
        10. Peng Xiao
        11. Mayra I. Zayas-Diaz
                      Case 18-19121-RBR   Doc 405   Filed 12/20/18    Page 72 of 75
                                                                       EXECUTION VERSION


                                           SCHEDULE B

     -     Ken Hachikian
     -     Ivy Consulting Group
     -     Fox Swibel Levin & Carroll LLP and all of its attorneys and employees




4816-4150-1562.5
057392/01500 FF1 FF
                    Case 18-19121-RBR   Doc 405   Filed 12/20/18   Page 73 of 75


                                           EXHIBIT E
                        Form of Order Imposing Receivership Over Companies

                                            [Attached]




4839-9773-8873.16
            Case 18-19121-RBR       Doc 405     Filed 12/20/18    Page 74 of 75



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:18-cv-61991-BB

SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

1 GLOBAL CAPITAL LLC, and
CARL RUDERMAN,

       Defendants, and

1 WEST CAPITAL LLC,
BRIGHT SMILE FINANCING, LLC,
BRR BLOCK INC.,
DIGI SOUTH LLC,
GANADOR ENTERPRISES, LLC,
MEDIA PAY LLC
PAY NOW DIRECT LLC, and
RUDERMAN FAMILY TRUST,

      Relief Defendants.
___________________________________/

                    FORM OF ORDER EXPANDING RECEIVERSHIP

       THIS CAUSE comes before the Court on the Receiver’s Motion to Expand Receivership

over Unified Analytics, LLC, a Nevada limited liability company and National Techmark Inc., a

Nevada corporation (the “Motion”). Having considered the Motion, and being otherwise fully

advised, it is ORDERED AND ADJUDGED:

       1. The Receiver’s Motion [D.E. __] is GRANTED.

       2. Jon A. Sale, Esq. is appointed Receiver over Unified Analytics, LLC and National

          Techmark Inc.
          Case 18-19121-RBR         Doc 405       Filed 12/20/18    Page 75 of 75



      3. The Court’s August 23, 2018 sealed Order Granting Ex Parte Motion for Appointment

         of a Receiver (the “Receivership Order”) [D.E. 12] is hereby expanded to include both

         Unified Analytics, LLC and National Techmark Inc., and all of the provisions of the

         Receivership Order are expressly incorporated into this Order by reference.

      4. The Receiver shall have the same authorization and direction with respect to Unified

         Analytics, LLC and National Techmark Inc. as the other entities under Receivership.

DONE AND ORDERED in Chambers at Miami, Florida, this               day of _________, ______.




                                                   HONORABLE JUDGE BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

      Copies to:
      Counsel of record




                                              2
